Exhibit 10.34
AMENDED AND RESTATED
COMMON DEFINITIONS
AND PROVISIONS AGREEMENT
(BUILDING 7)
between
BNP PARIBAS LEASING CORPORATION
and
NETWORK APPLIANCE, INC.
Dated as of November 29, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I — LIST OF DEFINED TERMS
    1  
97-10/Maximum Permitted Prepayment
    1  
97-10/Meltdown Event
    1  
97-10/Prepayment
    1  
97-10/Project Costs
    1  
97-10/Pronouncement
    1  
ABR
    2  
ABR Period Election
    2  
Active Negligence
    2  
Additional Rent
    2  
Administrative Fees
    2  
Advance Date
    2  
Affiliate
    3  
After Tax Basis
    3  
Applicable Laws
    3  
Applicable Purchaser
    3  
Appurtenant Easements
    3  
Arrangement Fee
    3  
Attorneys’ Fees
    3  
Balance of Unpaid Construction Period Losses
    3  
Banking Rules Change
    3  
Base Rent
    4  
Base Rent Commencement Date
    4  
Base Rent Date
    4  
Base Rent Period
    5  
BNPPLC
    5  
BNPPLC’s Parent
    5  
Breakage Costs
    6  
Break Even Price
    6  
Business Day
    6  
Capital Adequacy Charges
    6  
Carrying Costs
    6  
Closing Certificate
    7  
Closing Letter
    7  
Code
    7  
Commitment Fees
    7  
Common Definitions and Provisions Agreement
    7  
Completion Date
    7  
Completion Notice
    7  
Consolidated Debt for Borrowed Money
    7  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Consolidated EBITDA
    7  
Constituent Documents
    7  
Construction Advances
    7  
Construction Advance Request
    7  
Construction Agreement
    7  
Construction Allowance
    8  
Construction Period
    8  
Construction Project
    8  
Covered Construction Period Losses
    8  
Default
    8  
Default Rate
    8  
Defective Work
    8  
Designated Sale Date
    8  
Effective Date
    9  
Effective Rate
    10  
Eligible Financial Institution
    10  
Environmental Cutoff Date
    11  
Environmental Laws
    11  
Environmental Losses
    11  
Environmental Report
    12  
ERISA
    12  
ERISA Affiliate
    12  
ERISA Termination Event
    12  
Escrowed Proceeds
    13  
Established Misconduct
    13  
Eurocurrency Liabilities
    14  
Eurodollar Rate Reserve Percentage
    14  
Event of Default
    14  
Excluded Taxes
    17  
Fed Funds Rate
    18  
Fixed Rate
    18  
Fixed Rate Lock
    18  
Fixed Rate Lock Date
    18  
Fixed Rate Lock Termination
    18  
Fixed Rate Lock Termination Date
    18  
Fixed Rate Lock Notice
    19  
Fixed Rate Loss
    19  
Fixed Rate Settlement Amount
    19  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Fixed Rate Swap
    19  
Floating Rate Payor
    19  
FOCB Notice
    19  
Force Majeure Event
    19  
Fully Subordinated or Removable
    20  
Funded Construction Allowance
    20  
Funding Advances
    20  
Future Work
    20  
GAAP
    20  
Ground Lease
    21  
Hazardous Substance
    21  
Hazardous Substance Activity
    21  
Improvements
    21  
Increased Commitment
    22  
Increased Funding Commitment
    22  
Increased Time Commitment
    22  
Indebtedness
    22  
Initial Advance
    23  
Initial Lease Balance
    23  
Interested Party
    24  
Interest Rate Swap
    24  
Land
    24  
Lease
    24  
Lease Balance
    24  
Lease Termination Damages
    25  
Liabilities
    25  
LIBOR
    25  
LIBOR Period Election
    26  
Lien
    27  
Liens Removable by BNPPLC
    27  
Local Impositions
    28  
Losses
    28  
Market Quotation
    28  
Maximum Construction Allowance
    29  
Maximum Remarketing Obligation
    29  
Minimum Insurance Requirements
    29  
Multiemployer Plan
    29  
NAI
    29  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
NAI’s Estimate of Force Majeure Excess Costs
    29  
NAI’s Estimate of Force Majeure Delays
    29  
NAI’s Initial Remarketing Right
    29  
Notice of NAI’s Intent to Terminate
    29  
Notice of NAI’s Intent to Terminate Because of a Force Majeure Event
    29  
Notice of Termination by NAI
    29  
Operative Documents
    29  
Outstanding Construction Allowance
    30  
Owner’s Election to Continue Construction
    30  
Participant
    30  
Participation Agreement
    30  
Period
    31  
Permitted Encumbrances
    31  
Permitted Hazardous Substance Use
    31  
Permitted Hazardous Substances
    32  
Permitted Transfer
    32  
Person
    32  
Personal Property
    33  
Plan
    33  
Pre-lease Casualty
    33  
Pre-lease Force Majeure Delays
    33  
Pre-lease Force Majeure Event
    33  
Pre-lease Force Majeure Event Notice
    33  
Pre-lease Force Majeure Excess Costs
    33  
Pre-lease Force Majeure Losses
    33  
Prime Rate
    33  
Prior Closing Certificate and Agreement
    33  
Prior Common Definitions and Provisions Agreement
    34  
Prior Construction Agreement
    34  
Prior Ground Lease
    34  
Prior Lease
    34  
Prior Operative Documents
    34  
Prior Purchase Agreement
    34  
Prior Work
    34  
Projected Cost Overruns
    34  
Property
    34  
Purchase Agreement
    34  
Purchase Option
    34  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Qualified Affiliate
    34  
Qualified Income Payments
    35  
Qualified Prepayments
    35  
Real Property
    36  
Reimbursable Construction-Period Costs
    36  
Remedial Work
    36  
Rent
    36  
Responsible Financial Officer
    36  
Rolling Four Quarters Period
    36  
Scope Change
    36  
Spread
    36  
Subsidiary
    38  
Supplemental Payment
    38  
Supplemental Payment Obligation
    38  
Tangible Personal Property
    38  
Target Completion Date
    38  
Term
    39  
Termination of NAI’s Work
    39  
Third Party Contract
    39  
Third Party Contract/Termination Fees
    39  
Transaction Expenses
    39  
Unfunded Benefit Liabilities
    39  
Upfront Fees
    39  
Work
    39  
Work/Suspension Event
    39  
Work/Suspension Notice
    39  
Work/Suspension Period
    39  

                ARTICLE II — SHARED PROVISIONS   39   1.    
Notices
    39   2.    
Severability
    42   3.    
No Merger
    42   4.    
No Implied Waiver
    42   5.    
Entire and Only Agreements
    43   6.    
Binding Effect
    43   7.    
Time is of the Essence
    43   8.    
Governing Law
    43  

(v)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                          Page   9.    
Paragraph Headings
    43   10.    
Negotiated Documents
    43   11.    
Terms Not Expressly Defined in an Operative Document
    43   12.    
Other Terms and References
    43   13.    
Execution in Counterparts
    44   14.    
Not a Partnership, Etc
    45   15.    
No Fiduciary Relationship Intended
    45   16.    
Amendment and Restatement of Prior Agreement
    45  

Annexes

     
Annex 1
  ABR Period Election Form
 
   
Annex 2
  Fixed Rate Lock Notice Form
 
   
Annex 3
  LIBOR Period Election Form
 
   
Annex 4
  Minimum Insurance Requirements

(vi)



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
COMMON DEFINITIONS AND PROVISIONS AGREEMENT
(BUILDING 7)
     This AMENDED AND RESTATED COMMON DEFINITIONS AND PROVISIONS AGREEMENT
(BUILDING 7) (this “Agreement”), dated as of November 29, 2007 (the “Effective
Date”), is made by and between BNP PARIBAS LEASING CORPORATION (“BNPPLC”), a
Delaware corporation, and NETWORK APPLIANCE, INC. (“NAI”), a Delaware
corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, NAI and BNPPLC are
executing the Closing Certificate (as defined below), the Ground Lease (as
defined below), the Lease (as defined below), the Construction Agreement (as
defined below) and the Purchase Agreement (as defined below), all of which
concern NAI or the Property (as defined below). Each of the Closing Certificate,
the Ground Lease, the Lease, the Construction Agreement and the Purchase
Agreement (together with this Agreement, the “Operative Documents”) are intended
to create separate and independent obligations upon the parties thereto.
However, NAI and BNPPLC intend that all of the Operative Documents share certain
consistent definitions and other miscellaneous provisions. To that end, the
parties are executing this Agreement and incorporating it by reference into each
of the other Operative Documents.
AGREEMENTS
ARTICLE I — LIST OF DEFINED TERMS
     Unless a clear contrary intention appears, the following terms will have
the respective indicated meanings as used herein and in the other Operative
Documents:
     “97-10/Maximum Permitted Prepayment” has the meaning indicated in the
Construction Agreement .
     “97-10/Meltdown Event” has the meaning indicated in the Construction
Agreement.
     “97-10/Prepayment” has the meaning indicated in the Construction Agreement.
     “97-10/Project Costs“has the meaning indicated in the Construction
Agreement.
     “97-10/Pronouncement” has the meaning indicated in the Construction
Agreement.

 



--------------------------------------------------------------------------------



 



     “ABR” means, for any day, a fluctuating rate of interest per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the higher of (a) the
Prime Rate in effect on such day and (b) the Fed Funds Rate in effect one day
prior to such day plus 1/4 of 1% per annum. For any period (including any Base
Rent Period), “ABR” means the average of the ABR for each day during such
period.
     “ABR Period Election” means an election to have the Effective Rate for any
Period calculated by reference to the ABR, rather than by reference to LIBOR or
a Fixed Rate. NAI may (subject to the limitations and qualifications set forth
in this definition) make any Period after the first Construction Period subject
to an ABR Period Election by a notice given to BNPPLC in the form attached as
Annex 1 at least five Business Days prior to the commencement of such Period.
After an ABR Period Election becomes effective, it will remain in effect for all
subsequent Periods until the Fixed Rate Lock Date for any Fixed Rate Lock or a
different election is made in accordance with the provisions of this definition
and the definition of LIBOR Period Election. In no event will changes in any ABR
Period Election or LIBOR Period Election become effective except upon the
commencement of a new Period. (For purposes of the Operative Documents, an ABR
Period Election for any Period will also be considered in effect on the
Effective Date, Advance Date, Base Rent Commencement Date or Base Rent Date upon
which such Period begins.)
     “Active Negligence” of any Person means, and is limited to, the negligent
conduct on the Property (and not mere omissions) by such Person or by others
acting and authorized to act on such Person’s behalf (other than NAI) in a
manner that proximately causes actual bodily injury or property damage for which
NAI does not carry (and is not obligated by the Construction Agreement or the
Lease to carry) insurance. “Active Negligence” will not include (1) any
negligent failure of BNPPLC to act when the duty to act would not have been
imposed but for BNPPLC’s status as owner of any interest in the Land, the
Improvements or any other Property or as a party to the transactions described
in the Lease or the other Operative Documents, (2) any negligent failure of any
other Interested Party to act when the duty to act would not have been imposed
but for such party’s contractual or other relationship to BNPPLC or
participation or facilitation in any manner, directly or indirectly, of the
transactions described in the Lease or other Operative Documents, or (3) the
exercise in a lawful manner by BNPPLC (or any party lawfully claiming through or
under BNPPLC) of any right or remedy provided in or under the Lease or the other
Operative Documents.
     “Additional Rent” has the meaning indicated in subparagraph 3(F) of the
Lease.
     “Administrative Fees” means the fees identified as such in
subparagraph 3(E) of the Lease and subparagraph 3(A) of the Construction
Agreement.
     “Advance Date” means, regardless of whether any Construction Advance is
actually
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 2

 



--------------------------------------------------------------------------------



 



made on such date, the first Business Day of every calendar month, beginning
with the first Business Day in December, 2007 and continuing regularly
thereafter to and including the Base Rent Commencement Date, which will be the
last Advance Date.
     “Affiliate” of any Person means any other Person controlling, controlled by
or under common control with such Person. For purposes of this definition, the
term “control” when used with respect to any Person means the power to direct
the management of policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
     “After Tax Basis” has the meaning indicated in subparagraph 5(C)(1) of the
Lease.
     “Applicable Laws” means any or all of the following, to the extent
applicable to BNPPLC, NAI, the Property or the Operative Documents, after giving
effect to the contractual choice of law provisions in the Operative Documents:
restrictive covenants; zoning ordinances and building codes; flood disaster
laws; health, safety and environmental laws and regulations; the Americans with
Disabilities Act and other laws pertaining to disabled persons; and other laws,
statutes, ordinances, rules, permits, regulations, orders, determinations and
court decisions.
     “Applicable Purchaser” means any third party designated to purchase
BNPPLC’s interest in the Property and in any Escrowed Proceeds as provided in
the Purchase Agreement.
     “Appurtenant Easements” has the meaning indicated in Exhibit A attached to
the Ground Lease.
     “Arrangement Fee” has the meaning indicated in the Construction Agreement.
     “Attorneys’ Fees” means the expenses and reasonable fees of counsel to the
parties incurring the same, including costs or expenses of in-house counsel
(whether or not accounted for as general overhead or administrative expenses)
and printing, photostating, duplicating and other expenses, air freight charges,
and fees billed for law clerks, paralegals, librarians and others not admitted
to the bar but performing services under the supervision of an attorney. Such
terms will also include all such expenses and reasonable fees incurred with
respect to appeals, arbitrations and bankruptcy proceedings, and whether or not
any manner of proceeding is brought with respect to the matter for which such
fees and expenses were incurred.
     “Balance of Unpaid Construction Period Losses” has the meaning indicated in
the Purchase Agreement.
     “Banking Rules Change” means either: (1) the introduction of or any change
after the
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 3

 



--------------------------------------------------------------------------------



 



Effective Date (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in any
law or regulation applicable to BNPPLC, BNPPLC’s Parent or any Participant, or
in the generally accepted interpretation by the institutional lending community
of any such law or regulation, or in the interpretation of any such law or
regulation asserted by any regulator, court or other governmental authority
(other than any change by way of imposition or increase of reserve requirements
included in the Eurodollar Rate Reserve Percentage) or (2) the compliance by
BNPPLC, BNPPLC’s Parent or any Participant with any new guideline or new request
issued after the Effective Date from any central bank or other governmental
authority (whether or not having the force of law).
     “Base Rent” means the rent payable by NAI pursuant to subparagraph 3(A) of
the Lease.
     “Base Rent Commencement Date” means the first Business Day of the first
calendar month after the Completion Date.
     “Base Rent Date” means a date upon which Base Rent must be paid under the
Lease, all of which dates will be the first Business Day of a calendar month.
The first Base Rent Date will be determined as follows:
     a) If an ABR Period Election or a LIBOR Period Election of one month is in
effect on the Base Rent Commencement Date, then the first Business Day of the
first calendar month following the Base Rent Commencement Date will be the first
Base Rent Date.
     b) If a LIBOR Period Election of three months or six months is in effect on
the Base Rent Commencement Date, then the first Business Day of the third
calendar month following the Base Rent Commencement Date will be the first Base
Rent Date.
Each successive Base Rent Date after the first Base Rent Date will be the first
Business Day of the first or third calendar month following the calendar month
which includes the preceding Base Rent Date, determined as follows:
     (1) If an ABR Period Election or a LIBOR Period Election of one month is in
effect on a Base Rent Date, or if a Fixed Rate Lock commences or continues on a
Base Rent Date, then the first Business Day of the first calendar month
following such Base Rent Date will be the next following Base Rent Date.
     (2) If a LIBOR Period Election of three months or longer is in effect on a
Base Rent Date, then the first Business Day of the third calendar month
following such Base Rent Date will be the next following Base Rent Date.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 4

 



--------------------------------------------------------------------------------



 



Thus, for example, if the Base Rent Commencement Date falls on the first
Business Day of September, 2008 and a LIBOR Period Election of three months
commences on the Base Rent Commencement Date, then the first Base Rent Date will
be the first Business Day of December, 2008.
     “Base Rent Period” means a period for which Base Rent must be paid under
the Lease, each of which periods will correspond to the ABR Period Election or
LIBOR Period Election for the period (except when a Fixed Rate Lock continues in
effect). The first Base Rent Period will begin on and include the Base Rent
Commencement Date, and each successive Base Rent Period will begin on and
include the Base Rent Date upon which the preceding Base Rent Period ends. Each
Base Rent Period, including the first Base Rent Period, will end on but not
include the first or second Base Rent Date after the Base Rent Date upon which
such period began, determined as follows:
     (1) If an ABR Period Election or a LIBOR Period Election of one month or
three months is in effect for a Base Rent Period, or if a Fixed Rate Lock
commences or continues on the first day of the Base Rent Period, then such Base
Rent Period will end on but not include the first Base Rent Date after the Base
Rent Date upon which such period began.
     (2) If a LIBOR Period Election of six months is in effect for a Base Rent
Period, then such Base Rent Period will end on but not include the second Base
Rent Date after the Base Rent Date upon which such period began.
The determination of Base Rent Periods can be illustrated by two examples:
     1) If NAI makes a LIBOR Period Election of three months for a hypothetical
Base Rent Period beginning on the first Business Day in January, 2009, then such
Base Rent Period will end on but not include the first Base Rent Date after it
begins; that is, such Base Rent Period will end on but not include the first
Business Day in April, 2009, the third calendar month after January, 2009.
     2) If, however, NAI makes a LIBOR Period Election of six months for the
hypothetical Base Rent Period beginning the first Business Day in January, 2009,
then such Base Rent Period will end on but not include the second Base Rent Date
after it begins; that is, the first Business Day in July, 2009.
     “BNPPLC” means BNPPLC Leasing Corporation, a Delaware corporation.
     “BNPPLC’s Parent” means BNP Paribas, a bank organized and existing under
the laws of France, and any successors of such bank.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 5

 



--------------------------------------------------------------------------------



 



     “Breakage Costs” means any and all costs, losses or expenses incurred or
sustained by BNPPLC’s Parent (as a Participant or otherwise) or any Participant,
for which BNPPLC’s Parent or the Participant requests reimbursement from BNPPLC,
because of:
     (1) the resulting liquidation or redeployment of deposits or other funds
that were used to make or maintain Funding Advances upon application of a
Qualified Prepayment or upon any sale of the Property pursuant to the Purchase
Agreement, if such application or sale occurs on any day other than the last day
of a Construction Period or Base Rent Period; or
     (2) the resulting liquidation or redeployment of deposits or other funds
that were reserved to provide a Construction Advance requested by NAI, if and
when the Construction Advance is not made as anticipated, either because NAI
declined to accept the Construction Advance for any reason or because NAI failed
to satisfy any of the conditions to such Construction Advance specified in the
Construction Agreement; or
     (3) the resulting liquidation or redeployment of deposits or other funds
that were used to make or maintain Funding Advances upon the acceleration of the
end of any Construction Period or Base Rent Period because of an acceleration of
the Designated Sale Date as described in clauses (2) or (3) of the definition
thereof.
Breakage Costs will include, for example, losses on Funding Advances maintained
by BNPPLC’s Parent or any Participant which are attributable to any decline in
LIBOR as of the effective date of any application described in the clause
(1) preceding, as compared to the LIBOR used to determine the Effective Rate
then in effect. Each determination of Breakage Costs by BNPPLC’s Parent or by
any Participant, as applicable, will be conclusive and binding upon NAI in the
absence of clear and demonstrable error.
     “Break Even Price” has the meaning indicated in the Purchase Agreement.
     “Business Day” means any day that is (1) not a Saturday, Sunday or day on
which commercial banks are generally closed or required to be closed in New York
City, New York, and (2) a day on which dealings in deposits of dollars are
transacted in the London interbank market; provided, that if such dealings are
suspended indefinitely for any reason, “Business Day” will mean any day
described in clause (1).
     “Capital Adequacy Charges” means any additional amounts BNPPLC’s Parent or
any Participant requests BNPPLC to pay as compensation for an increase in
required capital as provided in subparagraph 5(B)(2) of the Lease.
     “Carrying Costs” has the meaning indicated in the Construction Agreement.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 6

 



--------------------------------------------------------------------------------



 



     “Closing Certificate” means the Amended and Restated Closing Certificate
and Agreement (Building 7) dated as of the Effective Date executed by NAI and
BNPPLC, as such Closing Certificate and Agreement may be extended, supplemented,
amended, restated or otherwise modified from time to time in accordance with its
terms.
     “Closing Letter” means the letter agreement dated as of the Effective Date
between BNPPLC and NAI confirming the amount of the Initial Advance and the
Transactions Expenses paid from the Initial Advance.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Fees” has the meaning indicated in the Construction Agreement.
     “Common Definitions and Provisions Agreement” means this Agreement, which
is incorporated by reference into each of the other Operative Documents, as this
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms.
     “Completion Date” has the meaning indicated in the Construction Agreement.
     “Completion Notice” has the meaning indicated in the Construction
Agreement.
     “Consolidated Debt for Borrowed Money” has the meaning indicated in
subparagraph 3(A) of the Closing Certificate.
     “Consolidated EBITDA” has the meaning indicated in subparagraph 3(A) of the
Closing Certificate.
     “Constituent Documents” of any entity means the organizational documents
pursuant to which such entity was created and is governed, such as the articles
of incorporation and bylaws of a corporation, the articles of organization and
regulations of a limited liability company or the partnership agreement of a
partnership.
     “Construction Advances” has the meaning indicated in the Construction
Agreement.
     “Construction Advance Request” has the meaning indicated in the
Construction Agreement.
     “Construction Agreement” means the Amended and Restated Construction
Agreement (Building 7) dated as of the Effective Date between BNPPLC and NAI, as
such Construction Agreement may be extended, supplemented, amended, restated or
otherwise modified from time
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 7

 



--------------------------------------------------------------------------------



 



to time in accordance with its terms.
     “Construction Allowance” has the meaning indicated in the Construction
Agreement.
     “Construction Period” means each successive period of approximately one
month, with the first Construction Period beginning on and including the
Effective Date and ending on but not including the first Advance Date. Each
successive Construction Period after the first Construction Period will begin on
and include the day on which the preceding Construction Period ends and will end
on but not include the next following Advance Date, until the last Construction
Period, which will end on but not include the earlier of the Base Rent
Commencement Date or any Designated Sale Date upon which NAI or any Applicable
Purchaser purchases BNPPLC’s interest in the Property pursuant to the Purchase
Agreement.
     “Construction Project” has the meaning indicated in the Construction
Agreement.
     “Covered Construction Period Losses” has the meaning indicated in the
Construction Agreement.
     “Default” means any event or circumstance which constitutes, or which would
with the passage of time or the giving of notice or both (if not cured within
any applicable cure period) constitute, an Event of Default.
     “Default Rate” means, a floating per annum rate equal to two percent (2%)
above ABR, except that for purposes of computing interest accruing for any
period that commences thirty or more days after the Designated Sale Date on any
97-10/Prepayment, Base Rent or Supplemental Payment that has become due, but
remains to be paid to BNPPLC by NAI, the Default Rate will mean a floating per
annum rate equal to five percent (5%) above ABR. Notwithstanding the foregoing,
in no event will the “Default Rate” at any time exceed the maximum interest rate
permitted by Applicable Laws.
     “Defective Work” has the meaning indicated in the Construction Agreement.
     “Designated Sale Date” means the earliest of:
     (1) the date upon which the Term is scheduled to expire as provided in
Paragraph 1(A) of the Lease (i.e., the first Business Day of January, 2013); or
     (2) any Business Day designated as the “Designated Sale Date” for purposes
of this Agreement and the other Operative Documents in an irrevocable,
unconditional notice given by NAI to BNPPLC before any 97-10/Meltdown Event has
occurred; provided, that if the Business Day so designated by NAI as the
Designated Sale Date is
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 8

 



--------------------------------------------------------------------------------



 



not at least twenty days after the date of such notice, the notice will be of no
effect for purposes of this definition; and provided, further, that to be
effective, any such notice must include an irrevocable exercise by NAI of the
Purchase Option under subparagraph 2(A)(1) of the Purchase Agreement and thereby
obligate NAI to tender payment of the full Break Even Price to BNPPLC on the
Business Day so designated; or
     (3) any Business Day designated as the “Designated Sale Date” for purposes
of this Agreement and the other Operative Documents in a notice given by BNPPLC
to NAI:
• when an Event of Default has occurred and is continuing and after the
Completion Date; or
• after a 97-10/Meltdown Event or after BNPPLC’s receipt of a Pre-lease Force
Majeure Event Notice from NAI; or
• following any change in the zoning or other Applicable Laws after the
Completion Date affecting the permitted use or development of the Property that,
in BNPPLC’s judgment, materially reduces the value of the Property; or
• following any discovery of conditions or circumstances on or about the
Property after the Completion Date, such as the presence of an endangered
species, which are likely to substantially impede the use or development of the
Property and thereby, in BNPPLC’s judgment, materially reduce the value of the
Property;
provided, however, that if the Business Day so designated by BNPPLC as the
Designated Sale Date is not at least thirty days after the date of such notice,
the notice will be of no effect for purposes of this definition; or
     (4) the first Business Day after the commencement of any Event of Default
described in clauses (G), (H) or (I) of the definition Event of Default herein
that occurs because of any bankruptcy proceeding instituted by or against NAI,
as debtor, under Title 11 of the United States Code; or
     (5) any date upon which the Lease terminates pursuant to subparagraph 1(B)
or subparagraph 1(C) of the Lease.
     “Effective Date” means November 29, 2007.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 9

 



--------------------------------------------------------------------------------



 



     “Effective Rate” means, for each Period, a per annum rate determined as
follows:
     (1) In the case of any Period subject to a LIBOR Period Election, the
Effective Rate will equal the rate per annum determined by dividing (A) LIBOR
for such Period, by (B) one hundred percent (100%) minus the Eurodollar Rate
Reserve Percentage for such Period.
     (2) In the case of any Period that is not subject to a LIBOR Period
Election, the Effective Rate will equal the ABR for such Period.
     (3) Notwithstanding the foregoing, for any Base Rent Period that begins on
or after the Fixed Rate Lock Date applicable to a Fixed Rate Lock and that ends
before or on the date such Fixed Rate Lock is terminated as provided in
subparagraph 3(C) of the Lease, the Effective Rate will equal the Fixed Rate.
So long as any LIBOR Period Election remains in effect, as LIBOR or the
Eurodollar Rate Reserve Percentage changes from Period to Period, the Effective
Rate will be automatically increased or decreased, as the case may be, without
prior notice to NAI. Also, during any period when no LIBOR Period Election or
Fixed Rate Lock is in effect, as the ABR changes from Period to Period, the
Effective Rate will be automatically increased or decreased, as the case may be,
without prior notice to NAI.
If for any reason BNPPLC determines that it is impossible or unreasonably
difficult to determine the Effective Rate with respect to a given Period in
accordance with the foregoing, then the “Effective Rate” for that Period will
equal any published index or per annum interest rate determined in good faith by
BNPPLC to be comparable to LIBOR at the beginning of the first day of that
Period. A comparable interest rate might be, for example, the then existing
yield on short term United States Treasury obligations (as compiled by and
published in the then most recently published United States Federal Reserve
Statistical Release H.15(519) or its successor publication), plus or minus a
fixed adjustment based on BNPPLC’s comparison of past eurodollar market rates to
past yields on such Treasury obligations.
     “Eligible Financial Institution” means (a) a commercial bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having total assets in excess of $5,000,000,000; (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (“OECD”) or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000; provided, that
such bank is acting through a branch or agency located in the United States;
(c) the central bank of any country which is a member of the OECD; and (d) a
finance company, insurance company or other financial
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 10

 



--------------------------------------------------------------------------------



 



institution (whether a corporation, partnership or other entity, but excluding
any savings and loan association) which is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
and having total assets in excess of $5,000,000,000; provided, however, that in
no event will any bank or other Person qualify as an Eligible Financial
Institution at any time when it has outstanding obligations with a credit rating
less than investment grade from Standard & Poor’s, a division of the McGraw-Hill
Companies, or Moody’s Investors Service, Inc. or another nationally recognized
rating service.
     “Environmental Cutoff Date” means the later of the dates upon which (i) the
Lease terminates or NAI’s interests in the Property are sold at foreclosure as
provided in Exhibit B attached to the Lease, or (ii) NAI surrenders possession
and control of the Property and ceases to have interest in the Land or
Improvements or rights with respect thereto under any of the Operative
Documents.
     “Environmental Laws” means any and all existing and future Applicable Laws
pertaining to safety, health or the environment, or to Hazardous Substances or
Hazardous Substance Activities, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, and the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984.
     “Environmental Losses” means Losses suffered or incurred by BNPPLC or any
other Interested Party, directly or indirectly, relating to or arising out of,
based on or as a result of any of the following: (i) any Hazardous Substance
Activity that occurs or is alleged to have occurred on or prior to the
Environmental Cutoff Date; (ii) any violation of any applicable Environmental
Laws relating to the Land or the Property or to the ownership, use, occupancy or
operation thereof that occurs or is alleged to have occurred in whole or in part
on or prior to the Environmental Cutoff Date; (iii) any investigation, inquiry,
order, hearing, action, or other proceeding by or before any governmental or
quasi-governmental agency or authority in connection with any Hazardous
Substance Activity that occurs or is alleged to have occurred in whole or in
part on or prior to the Environmental Cutoff Date; or (iv) any claim, demand,
cause of action or investigation, or any action or other proceeding, whether
meritorious or not, brought or asserted against any Interested Party which
directly or indirectly relates to, arises from, is based on, or results from any
of the matters described in clauses (i), (ii), or (iii) of this definition or
any allegation of any such matters. For purposes of determining whether Losses
constitute “Environmental Losses,” as the term is used in the Lease, any actual
or alleged Hazardous Substance Activity or violation of Environmental Laws
relating to the Land or the Property will be presumed to have occurred prior to
the Environmental Cutoff Date unless NAI establishes by clear and convincing
evidence to the contrary that the relevant Hazardous Substance Activity or
violation of Environmental Laws did not occur or commence prior to the
Environmental Cutoff
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 11

 



--------------------------------------------------------------------------------



 



Date.
     “Environmental Report” means, collectively, the following reports, which
were provided by NAI to BNPPLC prior to the Effective Date:
     (1) Phase I and Screen Level Phase II Environmental Assessment for 495 Java
Drive, Sunnyvale, California dated October 1, 1997 provided by McLaren Hart
Environmental Engineering Corporation;
     (2) Phase I and Screen Level Phase II Environmental Assessment for 475 Java
Drive, Sunnyvale, California dated March 24, 1998 provided by McLaren Hart
Environmental Engineering Corporation;
     (3) Phase I Environmental Site Assessment for 1275 Crossman Avenue,
Sunnyvale, California dated June 29, 1998 provided by Dames & Moore Group; and
     (4) Phase I Environmental Site Assessment for 1330 & 1350 Geneva Drive and
1345 & 1347 Crossman Avenue, Sunnyvale, California dated November 1, 1999
provided by Romig Consulting Engineers.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.
     “ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is
a member of NAI’s controlled group, or under common control with NAI, within the
meaning of Section 414 of the Internal Revenue Code, and the regulations
promulgated and rulings issued thereunder.
     “ERISA Termination Event” means (a) the occurrence with respect to any Plan
of (1) a reportable event described in Sections 4043(b)(5) or (6) of ERISA or
(2) any other reportable event described in Section 4043(b) of ERISA other than
a reportable event not subject to the provision for thirty-day notice to the
Pension Benefit Guaranty Corporation pursuant to a waiver by such corporation
under Section 4043(a) of ERISA, or (b) the withdrawal of NAI or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any Plan or the treatment of any Plan amendment as
a termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 12

 



--------------------------------------------------------------------------------



 



     “Escrowed Proceeds” means, subject to the exclusions specified in the next
sentence, any money that is received by BNPPLC from time to time during the Term
(and any interest earned thereon) from any party (1) under any property
insurance policy as a result of damage to the Property, (2) as compensation for
any restriction imposed by any Governmental Authority upon the use or
development of the Property or for the condemnation of the Property or any
portion thereof (including any indirect condemnation by means of a taking of any
of the Land or appurtenant easements), (3) because of any judgment, decree or
award for physical damage to the Property or (4) as compensation under any title
insurance policy or otherwise as a result of any title defect or claimed title
defect with respect to the Property; provided, however, in determining the
amount of “Escrowed Proceeds” there will be deducted all expenses and costs of
every type, kind and nature (including Attorneys’ Fees) incurred by BNPPLC to
collect such proceeds. Notwithstanding the foregoing, “Escrowed Proceeds” will
not include (A) any payment to BNPPLC by a Participant or an Affiliate of BNPPLC
that is made to compensate BNPPLC for the Participant’s or Affiliate’s share of
any Losses BNPPLC may incur as a result of any of the events described in the
preceding clauses (1) through (4), (B) any money or proceeds that have been
applied as a Qualified Prepayment or to pay any Breakage Costs, Fixed Rate
Settlement Amount or other costs incurred in connection with a Qualified
Prepayment, (C) any money or proceeds that, after no less than ten days notice
to NAI, BNPPLC returns or pays to a third party because of BNPPLC’s good faith
belief that such return or payment is required by law, (D) any money or proceeds
paid by BNPPLC to NAI or offset against any amount owed by NAI, or (E) any money
or proceeds used by BNPPLC in accordance with the Lease for repairs or the
restoration of the Property or to obtain development rights or the release of
restrictions that will inure to the benefit of future owners or occupants of the
Property. Until Escrowed Proceeds are paid to NAI pursuant to Paragraph 10 of
the Lease, transferred to a purchaser under the Purchase Agreement as therein
provided or applied as a Qualified Prepayment or as otherwise described in the
preceding sentence, BNPPLC will keep the same deposited in one or more interest
bearing accounts, and all interest earned on such account will be added to and
made a part of Escrowed Proceeds.
     “Established Misconduct” of a Person means, and is limited to:
     (1) if the Person is bound by the Operative Documents or the Participation
Agreement, conduct of such Person that constitutes a breach by it of the express
provisions of the Operative Documents or the Participation Agreement, as
applicable, and that continues beyond any period for cure provided therein, as
determined in or as a necessary element of a final judgment rendered against
such Person by a court with jurisdiction to make such determination, and
     (2) conduct of such Person or its Affiliates that has been determined to
constitute willful misconduct or Active Negligence in or as a necessary element
of a final judgment rendered against such Person by a court with jurisdiction to
make such
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 13

 



--------------------------------------------------------------------------------



 



determination.
In no event, however, will Established Misconduct include actions of any Person
undertaken in good faith to mitigate Losses that such Person may suffer because
of a breach or repudiation by NAI of any of the Operative Documents. Further,
negligence other than Active Negligence will not in any event constitute
Established Misconduct. For purposes of this definition, “conduct of a Person”
will consist of (1) the conduct of any employee of that Person to the extent
(and only to the extent) that the employee is acting within the scope of his
employment by that Person, and (2) the conduct of an agent of that Person (such
as an independent environmental consultant engaged by that Person), but only to
the extent that the agent is (a) acting within the scope of the authority
granted to him by such Person, and (b) neither NAI nor acting with the consent
or approval of or at the request of or under the direction of NAI or NAI’s
Affiliates, employees or agents. Established Misconduct of one Interested Party
will not be attributed to a second Interested Party unless the second Interested
Party is an Affiliate of the first, and it is understood that BNPPLC has not
been authorized, and nothing in the Participation Agreement will be construed as
authorizing BNPPLC, to act as an “agent” for any Participant as the term is used
in this definition.
     “Eurocurrency Liabilities” has the meaning indicated in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Rate Reserve Percentage” means, for purposes of determining the
Effective Rate for any Period, the reserve percentage applicable two Business
Days before the first day of such Period under regulations issued from time to
time by the Board of Governors of the Federal Reserve System (or any successor)
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for BNPPLC’s Parent with
respect to liabilities or deposits consisting of or including Eurocurrency
Liabilities (or with respect to any other category or liabilities by reference
to which LIBOR is determined) having a term comparable to such Period.
     “Event of Default” means any of the following:
     (A) NAI fails to pay when due any installment of Base Rent or
Administrative Fees required by the Lease, and such failure continues for three
Business Days after NAI is notified in writing thereof.
     (B) NAI fails to pay the full amount of any 97-10/Prepayment when due as
provided in the Construction Agreement or fails to pay the full amount of any
Supplemental Payment as provided in the Purchase Agreement on the Designated
Sale Date.
     (C) NAI fails to pay when first due any amount required by the Operative
Documents
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 14

 



--------------------------------------------------------------------------------



 



(other than Base Rent or Administrative Fees required as provided in the Lease,
any 97-10/Prepayment required as provided in the Construction Agreement or any
Supplemental Payment required as provided in the Purchase Agreement) and such
failure continues for ten Business Days after NAI is notified thereof.
     (D) NAI fails to cause any representation or warranty of NAI contained in
any of the Operative Documents that was false or misleading in any material
respect when made to be made true and not misleading (other than as described in
the other clauses of this definition), or NAI fails to comply with any provision
of the Operative Documents (other than as described in the other clauses of this
definition), and in either case does not cure such failure prior to the earlier
of (A) thirty days after notice thereof is given to NAI or (B) the date any writ
or order is issued for the levy or sale of any property owned by BNPPLC
(including the Property) or any criminal prosecution is instituted or overtly
threatened against BNPPLC or any of its directors, officers or employees because
of such failure; provided, however, that so long as no such writ or order is
issued and no such criminal prosecution is instituted or overtly threatened, the
period within which such failure may be cured by NAI will be extended for a
further period (not to exceed an additional one hundred twenty days) as is
necessary for the curing thereof with diligence, if (but only if) (x) such
failure is susceptible of cure but cannot with reasonable diligence be cured
within such thirty day period, (y) NAI promptly commences to cure such failure
and thereafter continuously prosecutes the curing thereof with reasonable
diligence and (z) the extension of the period for cure will not, in any event,
cause the period for cure to extend to or beyond the Designated Sale Date.
     (E) NAI abandons any material part of the Property.
     (F) NAI or any Subsidiary of NAI fails to pay any principal of or premium
or interest on any of its Indebtedness which is outstanding in a principal
amount of at least $25,000,000 when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure continues after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
occurs or condition exists under any agreement or instrument relating to any
such Indebtedness and continues after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Indebtedness; or any such
Indebtedness is declared by the creditor to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the stated maturity
thereof.
     (G) NAI or any Subsidiary of NAI is generally not paying its debts as such
debts become due, or admits in writing its inability to pay its debts generally,
or makes a general assignment for the benefit of creditors; or any proceeding is
instituted by or against NAI or any
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 15

 



--------------------------------------------------------------------------------



 



Subsidiary of NAI seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding remains undismissed or unstayed for a period of sixty
consecutive days, or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) occurs; or NAI or any Subsidiary of NAI takes any corporate action to
authorize any of the actions set forth above in this clause.
     (H) Any order, judgment or decree is entered in any proceedings against NAI
or any of NAI’s Subsidiaries decreeing its dissolution and such order, judgment
or decree remains unstayed and in effect for more than sixty days.
     (I) Any order, judgment or decree is entered in any proceedings against NAI
or any of NAI’s Subsidiaries decreeing a divestiture of any of assets that
represent a substantial part, or the divestiture of the stock of any of NAI’s
Subsidiaries whose assets represent a substantial part, of the total assets of
NAI and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) or which requires the divestiture of assets, or stock of any of NAI’s
Subsidiaries, which have contributed a substantial part of the net income of NAI
and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) for any of the three fiscal years then most recently ended, and such
order, judgment or decree remains unstayed and in effect for more than sixty
days.
     (J) A judgment or order for the payment of money in an amount (not covered
by insurance) which exceeds $25,000,000 is rendered against NAI or any of NAI’s
Subsidiaries and either (i) enforcement proceedings is commenced by any creditor
upon such judgment, or (ii) within thirty days after the entry thereof, such
judgment or order is not discharged or execution thereof stayed pending appeal,
or within thirty days after the expiration of any such stay, such judgment is
not discharged.
     (K) Any ERISA Termination Event occurs that BNPPLC determines in good faith
would constitute grounds for a termination of any Plan or for the appointment by
the appropriate United States district court of a trustee to administer any Plan
and such ERISA Termination Event is continuing thirty days after notice to such
effect is given to NAI by BNPPLC, or any Plan is terminated, or a trustee is
appointed by a United States district court to administer any Plan, or the
Pension Benefit Guaranty Corporation institutes proceedings to terminate any
Plan or to appoint a trustee to administer any Plan.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 16

 



--------------------------------------------------------------------------------



 



     (L) NAI enters into any transaction which would cause any of the Operative
Documents or any other document executed in connection herewith (or any exercise
of BNPPLC’s rights hereunder or thereunder) to constitute a non-exempt
prohibited transaction under ERISA.
     (M) NAI fails to comply with the financial covenants set forth in
subparagraph 3(C) of the Closing Certificate.
     (N) Any Change in Control (as defined in subparagraph 3(A) of the Closing
Certificate) shall occur.
     “Excluded Taxes” means:
     (A) taxes upon or measured by net income to the extent such taxes are
payable in respect of Base Rent or other Qualified Income Payments;
     (B) transfer or change of ownership taxes assessed because of BNPPLC’s
transfer or conveyance to any third party of any rights or interest in the
Improvements Lease, the Purchase Agreement or the Property (other than any such
taxes assessed because of any Permitted Transfer under clauses (1), (4) or
(5) of the definition of Permitted Transfer in this Agreement);
     (C) federal, state and local income taxes upon any amounts paid as
reimbursement for or to satisfy Losses incurred by BNPPLC or any Participant to
the extent, but only to the extent, such taxes are offset by a corresponding
reduction of BNPPLC’s or the applicable Participant’s income taxes which are not
otherwise subject to reimbursement or indemnification by NAI because of BNPPLC’s
or such Participant’s deduction of the reimbursed Losses from its taxable income
or because of any tax credits attributable thereto;
     (D) income taxes that are (i) payable by BNPPLC in respect of any Qualified
Prepayment or any net sales proceeds paid to BNPPLC upon a sale of the Property
because of Forced Recharacterization as described in subparagraph 4(C)(3) of the
Lease, and (ii) offset in the same taxable period by a reduction in the taxes of
BNPPLC which are not otherwise subject to reimbursement or indemnification by
NAI resulting from depreciation deductions or other tax benefits available to
BNPPLC only because of the refusal of the tax authorities to treat the Lease and
other Operative Documents as a financing arrangement;
     (E) any withholding taxes that subparagraph 13(A) of the Lease excuses NAI
from paying or requires BNPPLC to pay; and
     (F) any franchise taxes payable by BNPPLC, but only to the extent that such
franchise taxes would be payable by BNPPLC even if the transactions contemplated
by the Lease and the
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 17

 



--------------------------------------------------------------------------------



 



other Operative Documents were characterized for tax purposes as a mere
financing arrangement and not as a lease or sale.
It is understood that if tax rates used to calculate income taxes which
constitute Excluded Taxes under clause (1) of this definition are increased, the
resulting increase will not be subject to reimbursement or indemnification by
NAI. If, however, a change in Applicable Laws after the Effective Date, as
applied to the transactions contemplated by the Operative Documents on a
stand-alone basis, results in an increase in such income taxes for any reason
other than an increase in the applicable tax rates (e.g., a disallowance of
deductions that would otherwise be available against payments described in
clause (1) of this definition), then for purposes of the Operative Documents,
the term “Excluded Taxes” will not include the actual increase in such taxes
attributable to the change. Accordingly, BNPPLC or any Participant may recover
any such net increase from NAI pursuant to subparagraph 5(B) of the Lease.
It is also understood that nothing in this definition of “Excluded Taxes” will
prevent any Original Indemnity Payment (as defined in subparagraph 5(C)(1) of
the Lease) from being paid on an After Tax Basis.
     “Fed Funds Rate” means, for any period, a fluctuating interest rate
(expressed as a per annum rate and rounded upwards, if necessary, to the next
1/16 of 1%) equal on each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rates are not so published for any
day which is a Business Day, the average of the quotations for each day during
such period on such transactions received by BNPPLC’s Parent from three Federal
funds brokers of recognized standing selected by BNPPLC’s Parent.
     “Fixed Rate” means the fixed rate of interest established by BNPPLC’s
execution of an Interest Rate Swap as described in subparagraph 3(B)(4) of the
Lease.
     “Fixed Rate Lock” has the meaning assigned to it in subparagraph 3(B)(4) of
the Lease.
     “Fixed Rate Lock Date” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease.
     “Fixed Rate Lock Termination” means any termination in whole or in part of
the Fixed Rate Swap as described in the first and second sentences of
subparagraph 3(C) of the Lease.
     “Fixed Rate Lock Termination Date” means the date upon which a Fixed Rate
Lock Termination is effective. In the case of a Fixed Rate Lock Termination that
results from
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 18

 



--------------------------------------------------------------------------------



 



BNPPLC’s receipt of a Qualified Prepayment, the date such Qualified Prepayment
is applied to reduce the Lease Balance will constitute the Fixed Rate Lock
Termination Date. In the case of any Fixed Rate Lock Termination resulting from
an acceleration of the Designated Sale Date as provided in clauses (2) or
(3) the definition thereof in this Agreement, the Fixed Rate Lock Termination
Date will constitute the Designated Sale Date.
     “Fixed Rate Lock Notice” has the meaning assigned to it in
subparagraph 3(B)(4) of the Lease, which includes a reference to the form
attached as Annex 2.
     “Fixed Rate Loss” means an amount reasonably determined in good faith by
the Floating Rate Payor to be its total losses and costs in connection with any
Fixed Rate Lock Termination. Fixed Rate Loss will include any loss of bargain,
cost of funding or, at the election of the Floating Rate Payor but without
duplication, loss or cost incurred as a result of its terminating, liquidating,
obtaining or reestablishing any hedge or related trading position. The Floating
Rate Payor will be expected to determine the Fixed Rate Loss as of the date of
the relevant Fixed Rate Lock Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable.
The Floating Rate Payor may (but need not) determine its Fixed Rate Loss by
reference to quotations of relevant rates or prices from one or more leading
dealers in the relevant markets.
     “Fixed Rate Settlement Amount” means, with respect to any Fixed Rate Lock
Termination:
(a) the Market Quotation for such Fixed Rate Lock Termination, if a Market
Quotation can be determined and if (in the reasonable belief of the Floating
Rate Payor as the party making the determination) determining a Market Quotation
would produce a commercially reasonable result; or
(b) the Fixed Rate Loss, if any, for such Fixed Rate Lock Termination if a
Market Quotation cannot be determined or would not (in the reasonable belief of
the Floating Rate Payor as the party making the determination) produce a
commercially reasonable result.
     “Fixed Rate Swap” has the meaning assigned to it in subparagraph 3(B)(4) of
the Lease.
     “Floating Rate Payor” means BNP Paribas or any successor or assign of BNP
Paribas under an Interest Rate Swap.
     “FOCB Notice” has the meaning indicated in the Construction Agreement.
     “Force Majeure Event” has the meaning indicated in the Construction
Agreement.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 19

 



--------------------------------------------------------------------------------



 



     “Fully Subordinated or Removable” means, with respect to any Lien
encumbering the Land or any appurtenant easement, that such Lien is, either by
operation of Applicable Laws or by the express terms of documents which grant or
create such Lien:
     (1) fully subject and subordinate to the Ground Lease and to all rights and
property interests of BNPPLC under the Operative Documents; or
     (2) subject to release and removal by BNPPLC or any subsequent owner of the
Property at any time after a Designated Sale Date without any requirement that
BNPPLC or the subsequent owner compensate the holder of such Lien or make any
other significant payment in connection with such release and removal;
provided, however, a Lien will not qualify as Fully Subordinated or Removable
under clause (1) preceding if a purchase of the Land by BNPPLC pursuant to the
purchase option set forth in the Ground Lease (as such option may be modified
from time to time by agreement of lessor and lessee under the Ground Lease) will
not, by operation of law or the express agreement of the holder of the Lien,
effectively cut off and terminate such Lien insofar as it applies to or affects
the Improvements and the Land purchased by BNPPLC; and, provided further, a Lien
will not qualify as Fully Subordinated or Removable under clause (2) preceding
if it provides or includes a power of sale or other right or remedy in favor of
the holder of such Lien which could result in a foreclosure sale or other
forfeiture of BNPPLC’s rights or interests under the Ground Lease or in the
Property.
     “Funded Construction Allowance” has the meaning indicated in the
Construction Agreement.
     “Funding Advances” means all advances made by BNPPLC’s Parent or any
Participant to or on behalf of BNPPLC to allow BNPPLC to make the Initial
Advance and to provide the Construction Allowance or maintain its investment in
the Property.
     “Future Work” has the meaning indicated in the Construction Agreement.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
subparagraph 2(A)(4) of the Closing Certificate (except for changes with which
NAI’s independent public accountants concur).
     “Governmental Authority” means (1) the United States, the state, the
county, the municipality, and any other political subdivision in which the Land
is located, and (2) any other nation, state or other political subdivision or
agency or instrumentality thereof having or asserting jurisdiction over NAI or
the Property.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 20

 



--------------------------------------------------------------------------------



 



     “Ground Lease” means the Amended and Restated Ground Lease (Building 7)
dated as of the Effective Date, under which the Land is leased from NAI to
BNPPLC, as such Ground Lease may be extended, supplemented, amended, restated or
otherwise modified from time to time in accordance with its terms.
     “Hazardous Substance” means (i) any chemical, compound, material, mixture
or substance that is now or hereafter defined or listed in, regulated under, or
otherwise classified pursuant to, any Environmental Laws as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “extremely hazardous waste
or substance,” “infectious waste,” “toxic substance,” “toxic pollutant,” or any
other formulation intended to define, list or classify substances by reason of
deleterious properties, including ignitability, corrosiveness, reactivity,
carcinogenicity, toxicity or reproductive toxicity; (ii) petroleum, any fraction
of petroleum, natural gas, natural gas liquids, liquified natural gas, synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas), and ash
produced by a resource recovery facility utilizing a municipal solid waste
stream, and drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, natural gas or
geothermal resources; (iii) asbestos and any asbestos containing material; and
(iv)  any other material that, because of its quantity, concentration or
physical or chemical characteristics, is the subject of regulation under
Applicable Law or poses a significant present or potential hazard to human
health or safety or to the environment if released into the workplace or the
environment.
     “Hazardous Substance Activity” means any actual, proposed or threatened
use, storage, holding, release (including any spilling, leaking, leaching,
pumping, pouring, emitting, emptying, dumping, disposing into the environment,
and the continuing migration into or through soil, surface water, groundwater or
any body of water), discharge, deposit, placement, generation, processing,
construction, treatment, abatement, removal, disposal, disposition, handling or
transportation of any Hazardous Substance from, under, in, into or on Land or
the Property, including the movement or migration of any Hazardous Substance
from surrounding property, surface water, groundwater or any body of water
under, in, into or onto the Property and any resulting residual Hazardous
Substance contamination in, on or under the Property. “Hazardous Substance
Activity” also means any existence of Hazardous Substances on the Property that
would cause the Property or the owner or operator thereof to be in violation of,
or that would subject the Land or the Property to any remedial obligations
under, any Environmental Laws, assuming disclosure to the applicable
Governmental Authorities of all relevant facts, conditions and circumstances
pertaining to the Property.
     “Improvements” means any and all (1) buildings and other real property
improvements previously or hereafter erected on the Land, and (2) equipment
(e.g., HVAC systems, elevators and plumbing fixtures) attached to the buildings
or other real property improvements, the removal of which would cause structural
or other material damage to the buildings or other real property improvements or
would materially and adversely affect the value or use of the buildings
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 21

 



--------------------------------------------------------------------------------



 



or other real property improvements.
     “Increased Commitment” has the meaning indicated in the Construction
Agreement.
     “Increased Funding Commitment” has the meaning indicated in the
Construction Agreement.
     “Increased Time Commitment” has the meaning indicated in the Construction
Agreement.
     “Indebtedness” of any Person means (without duplication of any item)
Liabilities of such Person in any of the following categories:
     (A) Liabilities for borrowed money;
     (B) Liabilities constituting an obligation to pay the deferred purchase
price of property or services;
     (C) Liabilities evidenced by a bond, debenture, note or similar instrument;
     (D) Liabilities which (1) would under GAAP be shown on such Person’s
balance sheet as a liability, and (2) are payable more than one year from the
date of creation thereof (other than reserves for taxes and reserves for
contingent obligations);
     (E) Liabilities constituting principal under leases capitalized in
accordance with GAAP;
     (F) Liabilities arising under conditional sales or other title retention
agreements;
     (G) Liabilities owing under direct or indirect guaranties of Liabilities of
any other Person or otherwise constituting obligations to purchase or acquire or
to otherwise protect or insure a creditor against loss in respect of Liabilities
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;
     (H) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arises out
of or in connection with
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 22

 



--------------------------------------------------------------------------------



 



the sale or issuance of the same or similar securities or property;
     (I) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;
     (J) Liabilities with respect to payments received in consideration of oil,
gas, or other commodities yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment);
     (K) Liabilities with respect to other obligations to deliver goods or
services in consideration of advance payments therefor; or
     (L) Liabilities under any “synthetic” or other lease of property or related
documents (including a separate purchase agreement) which obligate such Person
or any of its Affiliates (whether by purchasing or causing another Person to
purchase any interest in the leased property or otherwise) to guarantee a
minimum residual value of the leased property to the lessor.
For purposes of this definition, the amount of Liabilities described in the last
clause of the preceding sentence with respect to any lease classified according
to GAAP as an “operating lease,” will equal the sum of (1) the present value of
rentals and other minimum lease payments required in connection with such lease
[calculated in accordance with SFAS 13 and other GAAP relevant to the
determination of the whether such lease must be accounted for as an operating
lease or capital lease], plus (2) the fair value of the property covered by the
lease; except that such amount will not exceed the price, as of the date a
determination of Indebtedness is required hereunder, for which the lessee can
purchase the leased property pursuant to any valid ongoing purchase option if,
upon such a purchase, the lessee will be excused from paying rentals or other
minimum lease payments that would otherwise accrue after the purchase.
Notwithstanding the foregoing, the “Indebtedness” of any Person will not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor.
     “Initial Advance” has the meaning indicated in the Construction Agreement.
     “Initial Lease Balance” means $41,627,920.39. Such amount equals the Lease
Balance outstanding under and as defined in the Prior Operative Documents
immediately before the
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 23

 



--------------------------------------------------------------------------------



 



execution of the Operative Documents, which amend and restate the Prior
Operative Documents.
     “Interested Party” means each of following Persons and their Affiliates:
(1) BNPPLC and its successors and permitted assigns as to the Property or any
part thereof or any interest therein, (2) BNPPLC’s Parent, and (3) the
Participants and their successors and permitted assigns under the Participation
Agreement; provided, however, none of the following Persons will constitute an
Interested Party: (a) any Person to whom BNPPLC may transfer an interest in the
Property by a conveyance that is not a Permitted Transfer and others that cannot
lawfully claim an interest in the Property except through or under a transfer by
such a Person, (b) NAI and its Affiliates, (c) any Person claiming through or
under a conveyance made by NAI after any purchase by NAI of BNPPLC’s interest in
the Property pursuant to the Purchase Agreement, or (d) any Applicable Purchaser
designated by NAI under the Purchase Agreement who purchases the Property
pursuant to a sale arranged by NAI and any Person that cannot lawfully claim an
interest in the Property except through or under a conveyance from such an
Applicable Purchaser.
     “Interest Rate Swap” means an interest rate exchange transaction, entered
into between BNPPLC, as the fixed rate payor, and BNP Paribas, as the swap
counterparty and floating rate payor, under the then most recent form of Master
Agreement published by the International Swaps and Derivatives Association,
Inc., as supplemented by the definitions and such schedules, annexes, exhibits
and supplements as are agreed upon by the parties thereto, pursuant to which BNP
Paribas agrees to pay monthly to BNPPLC a floating rate of interest equal to
LIBOR and BNPPLC agrees to pay monthly to BNP Paribas a fixed rate of interest
for a term that commences on the Fixed Rate Lock Date and ends on the last day
of the scheduled Term of the Lease. The notional principal amount used for any
such interest rate exchange transaction will equal the Lease Balance calculated
as of the date such transaction is entered into.
     “Land” means the land described in Exhibit A attached to the Closing
Certificate, the Lease, the Ground Lease and the Purchase Agreement.
     “Lease” means the Amended and Restated Lease Agreement (Building 7) dated
as of the Effective Date between BNPPLC, as landlord, and NAI, as tenant,
pursuant to which NAI has agreed to lease BNPPLC’s interest in the Property, as
such Lease Agreement may be extended, supplemented, amended, restated or
otherwise modified from time to time in accordance with its terms.
     “Lease Balance” as of any date means the amount equal to the sum of the
Initial Lease Balance, plus the Initial Advance, plus the sum of all
Construction Advances, Carrying Costs and other amounts added to the Outstanding
Construction Allowance as provided in the Construction Agreement on or prior to
such date, minus all funds actually received by BNPPLC and applied as Qualified
Prepayments on or prior to such date. Under no circumstances will any payment of
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 24

 



--------------------------------------------------------------------------------



 



Base Rent or other Qualified Income Payments reduce the Lease Balance.
     “Lease Termination Damages” has the meaning indicated in
subparagraph 15(A)(3)(c) of the Lease.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
     “LIBOR” means, for purposes of determining the Effective Rate for any
Period, the per annum rate equal to:
     (a) the offered rate for deposits in U.S. dollars as of approximately
11:00 a.m., London time, on the day that is two London Banking Days (hereinafter
defined) prior to the day upon which such Period begins (the “Reset Date”), as
reported:
     (1) on Reuters Screen LIBOR01 page (or any replacement page or pages on
which London interbank rates of major banks for U.S. dollars are displayed) by
the Reuters service; or
     (2) on Moneyline Telerate Page 3750, British Bankers Association Interest
Settlement Rates, or another news page selected by BNPPLC’s Parent if the
Reuters Screen LIBOR01 page is removed from the Reuters system or changed such
that, in the opinion of BNPPLC’s Parent, the interest rates shown on it no
longer represent the same kind of interest rates as when the Operative Documents
were executed; or
     (b) if such offered rate is for any reason unavailable, the rate per annum
determined by BNPPLC’s Parent on the basis of rates offered for deposits in U.S.
dollars by four major banks in the London interbank market selected by BNPPLC’s
Parent (“Reference Banks”) at approximately 11:00 a.m., London time, on the day
that is two London Banking Days preceding the Reset Date to prime banks in the
London interbank market for a period corresponding as nearly as possible to the
applicable Period. ( If this clause (b) applies, BNPPLC’s Parent will request
the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two quotations are provided, “LIBOR” will be
the arithmetic mean of the quotations. If, however, fewer than two quotations
are provided, “LIBOR” will be the arithmetic mean of the rates quoted by major
banks in New York selected by BNPPLC’s Parent, at approximately 11:00 a.m., New
York time, on the Reset Date for loans in U.S. dollars to leading U.S. banks for
a period corresponding as nearly as possible to the applicable Period.)
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 25

 



--------------------------------------------------------------------------------



 



As used in this definition, “London Banking Day” means any day on which
commercial banks are open for general business (including dealings in foreign
exchange and foreign currency deposits) in London, England.
     “LIBOR Period Election” means an election to have the Effective Rate for
any Period calculated by reference to LIBOR, rather than by reference to the ABR
or the Fixed Rate, and to have such period extend for approximately one month,
three months or six months. The first Construction Period will be subject to a
LIBOR Period Election of one month; and, subject to the limitations and
qualifications set forth in this definition, NAI may make any subsequent Period
subject to a LIBOR Period Election by a notice given to BNPPLC in the form
attached as Annex 3 at least five Business Days prior to the commencement of
such Period. After a LIBOR Period Election becomes effective, it will remain in
effect for all subsequent Periods until a different election is made in
accordance with the provisions of this definition and the definition of ABR
Period Election above. (For purposes of the Construction Agreement and the Lease
a LIBOR Period Election for any Period will also be considered the LIBOR Period
Election in effect on the Effective Date, Advance Date, Base Rent Commencement
Date or Base Rent Date upon which such Period begins.) Notwithstanding the
foregoing:

  •   No LIBOR Period Election for a period of more than one month will be
effective prior to the Completion Date.     •   No LIBOR Period Election will be
effective that would cause a Base Rent Period to extend beyond the end of the
scheduled Term or beyond a Fixed Rate Lock Date.     •   No LIBOR Period
Election will commence or continue during any period that begins on or after the
Fixed Rate Lock Date applicable to a Fixed Rate Lock and that ends before or on
the date such Fixed Rate Lock is terminated as provided in subparagraph 3(C) of
the Lease.     •   Changes in any ABR Period Election or LIBOR Period Election
will become effective only upon the commencement of a new Period.     •   In the
event BNPPLC determines that it would be unlawful (or any central bank or
governmental authority asserts that it would be unlawful) for BNPPLC, BNPPLC’s
Parent or any Participant to provide or maintain Funding Advances during a
Period if the Carrying Costs or Base Rent accrued during such Period at a rate
based upon LIBOR, NAI will be deemed to have made such Period subject to an ABR
Period Election, not a LIBOR Period Election.     •   If for any reason
(including BNPPLC’s receipt of a notice from NAI purporting to

Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 26

 



--------------------------------------------------------------------------------



 



      make a LIBOR Period Election that is contrary to the foregoing
provisions), BNPPLC is unable to determine with certainty whether a particular
Period is subject to a specific LIBOR Period Election of one month, three months
or six months, or if any Event of Default has occurred and is continuing on the
third Business Day preceding the commencement of a particular Period, NAI will
be deemed to have made an ABR Period Election for that particular Period.

     “Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to sell receivables with recourse, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction).
     “Liens Removable by BNPPLC” means, and is limited to, Liens encumbering the
Property that are asserted (1) other than as contemplated in the Operative
Documents, by BNPPLC itself or by BNPPLC’s Parent, (2) by third parties lawfully
claiming through or under BNPPLC (which for purposes of the Operative Documents
will include any judgment liens established against the Property because of a
judgment rendered against BNPPLC and will also include any liens established
against the Property to secure past due Excluded Taxes), or (3) by third parties
claiming under a deed or other instrument duly executed by BNPPLC; provided,
however, Liens Removable by BNPPLC will not include (A) any Permitted
Encumbrances (regardless of whether claimed through or under BNPPLC), (B) the
Operative Documents or any other document executed by BNPPLC with the knowledge
of (and without objection by) NAI or NAI’s counsel contemporaneously with the
execution and delivery of the Operative Documents, (C) Liens which are neither
lawfully claimed through or under BNPPLC (as described above) nor claimed under
a deed or other instrument duly executed by BNPPLC, (D) Liens claimed by NAI or
claimed through or under a conveyance made by NAI other than NAI’s conveyance of
the leasehold estate to BNPPLC under the Ground Lease, (E) Liens arising because
of BNPPLC’s compliance with Applicable Law, the Operative Documents, Permitted
Encumbrances or any written request made by NAI, (F) Liens securing the payment
of property taxes or other amounts assessed against the Property by any
Governmental Authority, other than to secure the payment of past due Excluded
Taxes or to secure damages caused by (and attributed by any applicable
principles of comparative fault to) BNPPLC’s own Established Misconduct,
(G) Liens resulting from or arising in connection with any breach by NAI of the
Operative Documents; or (H) Liens resulting from or arising in connection with
any Permitted Transfer that occurs more than thirty days after any Designated
Sale Date upon which, for any reason, NAI or any Applicable Purchaser does not
purchase BNPPLC’s interest in the Property pursuant to the Purchase Agreement
for a price (when taken together with any Supplemental Payment paid by NAI
pursuant to the Purchase Agreement, in the case of a purchase by an Applicable
Purchaser) equal to the Break Even Price.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 27

 



--------------------------------------------------------------------------------



 



     “Local Impositions” means all sales, excise, ad valorem, gross receipts,
business, transfer, stamp, occupancy, rental and other taxes (other than taxes
on net income and corporate franchise taxes), levies, fees, charges, surcharges,
assessments, interest, additions to tax, or penalties imposed by the State of
California or any agency or political subdivision thereof upon BNPPLC or any
owner of the Property or any part of or interest in the Property because of
(i) the Lease or other Operative Documents, (ii) the status of record title to
the Property, (iii) the ownership, leasing, occupancy, sale or operation of the
Property or any part thereof or interest therein, or (iv) the Permitted
Encumbrances; excluding, however, Excluded Taxes. “Local Impositions” will
include any real estate taxes imposed because of a change of use or ownership of
the Property resulting from, or occurring on or prior to the date of, any sale
by BNPPLC pursuant to the Purchase Agreement.
     “Losses” means the following: any and all losses, liabilities, damages
(whether actual, consequential, punitive or otherwise denominated), demands,
claims, administrative or legal proceedings, actions, judgments, causes of
action, assessments, fines, penalties, costs of settlement and other costs and
expenses (including Attorneys’ Fees and the fees of outside accountants and
environmental consultants), of any and every kind or character, foreseeable and
unforeseeable, liquidated and contingent, proximate and remote, known and
unknown.
     “Market Quotation” means, with respect to any Fixed Rate Lock Termination,
an amount determined by the Floating Rate Payor on the basis of quotations from
Reference Market-makers. Each quotation will be for an amount, if any, that
would be paid by the Floating Rate Payor in consideration of an agreement
between it and the quoting Reference Market-maker to enter into a transaction
(the “Replacement Transaction”) that would have the effect of preserving for the
Floating Rate Payor the economic equivalent of any payment or delivery (whether
the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) that would, but for the
occurrence of the relevant Fixed Rate Lock Termination, have been required under
the Fixed Rate Swap. The Replacement Transaction would be subject to such
documentation as such party and the Reference Market-maker may, in good faith,
agree. The Floating Rate Payor (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on the effective
date of or as soon as reasonably practicable after the relevant Fixed Rate Lock
Termination. The date and time as of which those quotations are to be obtained
will be selected in good faith by the Floating Rate Payor. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations will be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Fixed Rate Lock Termination cannot be determined.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 28

 



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
assets, operations, financial condition or businesses of NAI, (b) the ability of
NAI to perform any of its obligations under the Operative Documents, (c) the
rights of or benefits available to BNPPLC under the Operative Documents, (d) the
value, utility or useful life of the Property or (e) the priority, perfection or
status of any of BNPPLC’s interests in the Property or in any of the Operative
Documents.
     “Maximum Construction Allowance” has the meaning indicated in the
Construction Agreement.
     “Maximum Remarketing Obligation” has the meaning indicated in the Purchase
Agreement.
     “Minimum Insurance Requirements” means the insurance requirements outlined
in Annex 4 attached to this Agreement.
     “Multiemployer Plan” means a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by NAI or any ERISA Affiliate
during the preceding six years and which is covered by Title IV of ERISA.
     “NAI” means Network Appliance, Inc., a Delaware corporation.
     “NAI’s Estimate of Force Majeure Excess Costs” has the meaning indicated in
the Construction Agreement.
     “NAI’s Estimate of Force Majeure Delays” has the meaning indicated in the
Construction Agreement.
     “NAI’s Initial Remarketing Right” has the meaning indicated in the Purchase
Agreement.
     “Notice of NAI’s Intent to Terminate” has the meaning indicated in the
Construction Agreement.
     “Notice of NAI’s Intent to Terminate Because of a Force Majeure Event” has
the meaning indicated in the Construction Agreement.
     “Notice of Termination by NAI” has the meaning indicated in the
Construction Agreement.
     “Operative Documents” means the Closing Letter, the Closing Certificate,
the Ground
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 29

 



--------------------------------------------------------------------------------



 



Lease, the Lease, the Construction Agreement, the Purchase Agreement and this
Common Definitions and Provisions Agreement.
     “Outstanding Construction Allowance” has the meaning indicated in the
Construction Agreement.
     “Owner’s Election to Continue Construction” has the meaning indicated in
the Construction Agreement.
     “Participant” means any Person other than BNPPLC that from time to time, by
executing the Participation Agreement or supplements as contemplated therein,
becomes a party to the Participation Agreement and thereby agrees to participate
in all or some of the risks and rewards to BNPPLC of the Operative Documents;
provided, however, no such Person will qualify as a Participant for purposes of
the Operative Documents unless (i) such Person is approved to be a Participant
by NAI or (ii) such Person becomes a Participant when an Event of Default has
occurred and is continuing. As of the Effective Date, NAI has approved only BANK
OF AMERICA, N.A.; GOLDMAN SACHS CREDIT PARTNERS L.P.; JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION; KEYBANK NATIONAL ASSOCIATION; MORGAN STANLEY BANK;
SUMITOMO MITSUI BANKING CORPORATION; and WELLS FARGO BANK, N.A. (all of which
are original parties to the Participation Agreement). BNPPLC may, however, from
time to time request NAI’s approval for other prospective Participants. NAI will
not unreasonably withhold or delay any approval required for any prospective
Participant which is an Eligible Financial Institution. However, as to any
prospective Participant that is not already a party to the Participation
Agreement or an Eligible Financial Institution, NAI may withhold such approval
in its sole discretion. Further, it is understood that if giving such approval
will increase NAI’s liability for withholding taxes or other taxes not
constituting Excluded Taxes under tax laws or regulations then in effect, NAI
may reasonably refuse to give such approval.
     “Participation Agreement” means the Participation Agreement (Building 7)
dated as of the Effective Date, pursuant to which BANK OF AMERICA, N.A.; GOLDMAN
SACHS CREDIT PARTNERS L.P.; JPMORGAN CHASE BANK, NATIONAL ASSOCIATION; KEYBANK
NATIONAL ASSOCIATION; MORGAN STANLEY BANK; SUMITOMO MITSUI BANKING CORPORATION;
and WELLS FARGO BANK, N.A. are agreeing with BNPPLC to participate in the risks
and rewards to BNPPLC of the Operative Documents, as such Participation
Agreement may be extended, supplemented, amended, restated or otherwise modified
from time to time in accordance with its terms. It is understood, however, that
because the Participation Agreement will expressly make NAI a third party
beneficiary of each Participant’s obligations thereunder to make advances to
BNPPLC in connection with Construction Advances under the Construction
Agreement, NAI’s consent will be required to any amendment of the Participation
Agreement that limits or excuses such obligations.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 30

 



--------------------------------------------------------------------------------



 



     “Period” means a Construction Period or Base Rent Period.
     “Permitted Encumbrances” means (i) the encumbrances and other matters
affecting the Property that are set forth in Exhibit B attached to the Closing
Certificate, (ii) any easement agreement or other document affecting title to
the Property executed by BNPPLC at the request of or with the consent of NAI,
(iii) any Liens securing the payment of Local Impositions which are not
delinquent or claimed to be delinquent or which are being contested in
accordance with subparagraph 5(A) of the Lease, (iv) statutory liens, if any, in
the nature of contractors’, mechanics’ or materialmen’s liens for amounts not
past due or claimed to be past due for more than thirty days or which are being
contested in accordance with subparagraph 11(B) of the Lease, (v) Liens which
are Fully Subordinated or Removable, (vi) any documents or maps which NAI
executes and records, with the consent of BNPPLC as provided in subparagraph
4(C) of the Closing Certificate, and (vii) other easements (if any) that (A)
have previously been executed by NAI (as owner of the Land) in favor of the City
of Sunnyvale or a local utility provider for the use or installation of streets,
sidewalks or utilities, (B) do not extend under, over or through any building or
other structure constructed or be constructed on the Land, (C) do not and will
not have any significant adverse impact on the value of the Property, and (D) do
and will not preclude or significantly impede any development or construction
contemplated in or permitted by the Operative Documents.
     “Permitted Hazardous Substance Use” means the use, generation, storage and
offsite disposal of Permitted Hazardous Substances in strict accordance with
applicable Environmental Laws and with due care given the nature of the
Hazardous Substances involved; provided, the scope and nature of such use,
generation, storage and disposal will not:
     (1) exceed that reasonably required for the construction of the
Construction Project in accordance with the Construction Agreement or for the
use and operation of the Property for the purposes expressly permitted under
subparagraph 2(A) of the Lease; or
     (2) include any disposal, discharge or other release of Hazardous
Substances from the Property in any manner that might allow such substances to
reach surface water or groundwater, except (i) through a lawful and properly
authorized discharge (A) to a publicly owned treatment works or (B) with
rainwater or storm water runoff in accordance with Applicable Laws and any
permits obtained by NAI that govern such runoff; or (ii) any such disposal,
discharge or other release of Hazardous Substances for which no permits are
required and which are not otherwise regulated under applicable Environmental
Laws.
Further, notwithstanding anything to the contrary herein contained, Permitted
Hazardous Substance Use will not include any use of the Property (including as a
landfill, incinerator or other waste disposal facility) in a manner that
requires a treatment, storage or disposal permit
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 31

 



--------------------------------------------------------------------------------



 



under the Resource Conservation and Recovery Act of 1976, as amended by the Used
Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and
the Hazardous and Solid Waste Amendments of 1984..
     “Permitted Hazardous Substances” means Hazardous Substances used and
reasonably required for the construction of the Construction Project or for the
use and operation of the Property by NAI and its permitted subtenants and
assigns for the purposes expressly permitted by subparagraph 2(A) of the Lease,
in either case in strict compliance with all Environmental Laws and with due
care given the nature of the Hazardous Substances involved. Without limiting the
generality of the foregoing, Permitted Hazardous Substances will include usual
and customary office and janitorial products.
     “Permitted Transfer” means any one or more of the following:
     (1) the creation or conveyance by BNPPLC of rights and interests in favor
of Participants pursuant to the Participation Agreement;
     (2) any lien, security interest or assignment covering the Property or the
Rents which is granted by BNPPLC in favor of Participants or an agent appointed
for them to secure their rights under the Participation Agreement, and any
subsequent assignment or conveyance made to accomplish a foreclosure of such
lien or security interest, provided that such lien, security interest or
assignment and any such subsequent assignment or conveyance are all made
expressly subject to the rights of NAI under the Operative Documents;
     (3) other than as described in the preceding clauses, any conveyance to
BNPPLC’s Parent or to any Qualified Affiliate of BNPPLC of all or any interest
in or rights with respect to the Property or any portion thereof, provided that
NAI and Participants must be notified before any such conveyance to BNPPLC’s
Parent or a Qualified Affiliate which will be recorded in the real property
records of the county in which the Land is situated;
     (4) any assignment or conveyance by BNPPLC requested by NAI or required by
any Permitted Encumbrance, by the Purchase Agreement or by Applicable Laws; or
     (5) any assignment or conveyance after a Designated Sale Date on which NAI
does not purchase or cause an Applicable Purchaser to purchase BNPPLC’s interest
in the Property and, if applicable, after the expiration of the thirty day cure
period specified in Paragraph 3(A) of the Purchase Agreement.
     “Person” means an individual, a corporation, a partnership, an
unincorporated
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 32

 



--------------------------------------------------------------------------------



 



organization, an association, a joint stock company, a joint venture, a trust,
an estate, a government or agency or political subdivision thereof or other
entity, whether acting in an individual, fiduciary or other capacity.
     “Personal Property” has the meaning indicated on page 2 of the Lease.
     “Plan” means any employee benefit or other plan established or maintained,
or to which contributions have been made, by NAI or any ERISA Affiliate during
the preceding six years and which is covered by Title IV of ERISA, including any
Multiemployer Plan.
     “Pre-lease Casualty” has the meaning indicated in the Construction
Agreement.
     “Pre-lease Force Majeure Delays” has the meaning indicated in the
Construction Agreement.
     “Pre-lease Force Majeure Event” has the meaning indicated in the
Construction Agreement.
     “Pre-lease Force Majeure Event Notice” has the meaning indicated in the
Construction Agreement.
     “Pre-lease Force Majeure Excess Costs” has the meaning indicated in the
Construction Agreement.
     “Pre-lease Force Majeure Losses” has the meaning indicated in the
Construction Agreement.
     “Prime Rate” means the prime interest rate or equivalent charged by
BNPPLC’s Parent in the United States of America as announced or published by
BNPPLC’s Parent from time to time, which need not be the lowest interest rate
charged by BNPPLC’s Parent. If for any reason BNPPLC’s Parent does not announce
or publish a prime rate or equivalent, the prime rate or equivalent announced or
published by either CitiBank, N.A. or any New York branch or office of Credit
Commercial de France as selected by BNPPLC will be used to compute the rate
describe in the preceding sentence. The prime rate or equivalent announced or
published by such bank need not be the lowest rate charged by it. The Prime Rate
may change from time to time after the Effective Date without notice to NAI as
of the effective time of each change in rates described in this definition.
     “Prior Closing Certificate and Agreement” means the Closing Certificate and
Agreement dated as of December 15, 2005 between NAI and BNPPLC, as amended prior
to the Effective Date, which is being amended, restated and replaced entirely by
the Closing Certificate.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 33

 



--------------------------------------------------------------------------------



 



     “Prior Common Definitions and Provisions Agreement” means the Common
Definitions and Provisions Agreement dated as of December 15, 2005 between NAI
and BNPPLC, as amended prior to the Effective Date, which is being amended,
restated and replaced entirely by this Agreement.
     “Prior Construction Agreement” means the Construction Management Agreement
dated as of December 15, 2005 between NAI and BNPPLC, as amended prior to the
Effective Date, which is being amended, restated and replaced entirely by the
Construction Agreement.
     “Prior Ground Lease” means the Ground Lease dated as of December 15, 2005
from NAI to BNPPLC, as amended prior to the Effective Date, which is being
amended, restated and replaced entirely by the Ground Lease.
     “Prior Lease” means the Lease Agreement dated as of December 15, 2005
between NAI (as tenant) and BNPPLC (as landlord), as amended prior to the
Effective Date, which is being amended, restated and replaced entirely by the
Lease.
     “Prior Operative Documents” means the documents defined as “Operative
Documents” in the Prior Common Definitions and Provisions Agreement.
     “Prior Purchase Agreement” means the Purchase Agreement dated as of
December 15, 2005 between NAI and BNPPLC, as amended prior to the Effective
Date, which is being amended, restated and replaced entirely by the Purchase
Agreement.
     “Prior Work” has the meaning indicated in the Construction Agreement.
     “Projected Cost Overruns” has the meaning indicated in the Construction
Agreement.
     “Property” means the Personal Property and the Real Property, collectively.
The fee interest in the Land itself will not be included in the Property, but
the leasehold estate conveyed to BNPPLC under the Ground Lease will be included.
     “Purchase Agreement” means the Amended and Restated Purchase Agreement
(Building 7) dated as of the Effective Date between BNPPLC and NAI, as such
Purchase Agreement may be extended, supplemented, amended, restated or otherwise
modified from time to time in accordance with its terms.
     “Purchase Option” has the meaning indicated in the Purchase Agreement.
     “Qualified Affiliate” means any Person that, like BNPPLC, (i) is one
hundred percent (100%) owned, directly or indirectly, by BNPPLC’s Parent or any
successor of such bank, (ii) can
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 34

 



--------------------------------------------------------------------------------



 



make (and has in writing made) the same representations to NAI that BNPPLC has
made in subparagraphs 4(A) and 4(B) of the Closing Certificate (except that it
need not be incorporated in or qualified to do business in Delaware), and
(iii) is an entity organized under the laws of the State of Delaware or another
state within the United States of America.
     “Qualified Income Payments” means: (A) Base Rent; (B) payments that are
made to BNPPLC only because the following amounts are capitalized (i.e., added
to the Lease Balance) as described in subparagraph 3 of the Construction
Agreement: the Upfront Fees, the Arrangement Fee, Administrative Fees,
Commitment Fees, Increased Cost Charges and Capital Adequacy Charges; (C)
payments of the following made to BNPPLC to satisfy the Lease: Administrative
Fees, Increased Cost Charges and Capital Adequacy Charges; (D) any interest paid
to BNPPLC or any Participant pursuant to subparagraph 3(G) of the Lease; and
(E) payments by BNPPLC to Participants required under the Participation
Agreements because of BNPPLC’s receipt of payments described in the preceding
clauses (A) through (D).
     “Qualified Prepayments” means any payments received by BNPPLC from time to
time during the Term (1) under any property insurance policy as a result of
damage to the Property, (2) as compensation for any restriction placed upon the
use or development of the Property or for the condemnation of the Property or
any portion thereof (including any indirect condemnation by means of a taking of
any of the Land or appurtenant easements), (3) because of any judgment, decree
or award for injury or damage to the Property, or (4) under any title insurance
policy or otherwise as a result of any title defect or claimed title defect with
respect to the Property. For the purposes of determining the amount of any
Qualified Prepayment and other amounts dependent upon Qualified Prepayments
(e.g., the Lease Balance, the Outstanding Construction Allowance and the Break
Even Price):
     (i) there will be deducted all expenses and costs of every kind, type and
nature (including taxes and Attorneys’ Fees) incurred by BNPPLC with respect to
the collection or application of such payments;
     (ii) Qualified Prepayments will not include any payment to BNPPLC by a
Participant or an Affiliate of BNPPLC that is made to compensate BNPPLC for the
Participant’s or Affiliate’s share of any Losses BNPPLC may incur as a result of
any of the events described in the preceding clauses (1) through (4);
     (iii) Qualified Prepayments will not include any payments received by
BNPPLC that BNPPLC has paid or is obligated to pay to NAI for the repair,
restoration or replacement of the Property or that BNPPLC is holding as Escrowed
Proceeds in accordance with the Paragraph 10 of the Lease or other provisions of
the Operative Documents;
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 35

 



--------------------------------------------------------------------------------



 



     (iv) payments described in the preceding clauses (i) through (iii) will be
considered as Escrowed Proceeds, not Qualified Prepayments, until they are
actually applied as Qualified Prepayments by BNPPLC as provided in Paragraph 10
of the Lease; and
     (v) in no event will interest that accrues under the Purchase Agreement on
a past due Supplemental Payment constitute a Qualified Prepayment.
For purposes of computing the total Qualified Prepayments (and other amounts
dependent upon Qualified Prepayments, such as the Lease Balance, the Outstanding
Construction Allowance and the Break Even Price) paid to or received by BNPPLC
as of any date, payments described in the preceding clauses (1) through (4) will
be considered as Escrowed Proceeds, not Qualified Prepayments, until they are
actually applied as Qualified Prepayments by BNPPLC as provided in the Paragraph
10 of the Lease.
     “Real Property” has the meaning indicated on page 2 of the Lease.
     “Reimbursable Construction-Period Costs” has the meaning indicated in the
Construction Agreement.
     “Remedial Work” means any investigation, monitoring, clean-up, containment,
remediation, removal, payment of response costs, or restoration work and the
preparation and implementation of any closure or other required remedial plans
that any governmental agency or political subdivision requires or approves (or
could reasonably be expected to require if it was aware of all relevant
circumstances concerning the Property), whether by judicial order or otherwise,
because of the presence of or suspected presence of Hazardous Substances in, on,
under or about the Property or because of any prior Hazardous Substance
Activity.
     “Rent” means the Base Rent and all Additional Rent.
     “Responsible Financial Officer” means the chief financial officer, the
controller, the treasurer or the assistant treasurer of NAI.
     “Rolling Four Quarters Period” has the meaning indicated in subparagraph
3(A) of the Closing Certificate.
     “Scope Change” has the meaning indicated in the Construction Agreement.
     “Spread” means, for each Construction Period and for any period beginning
on and including the Base Rent Commencement Date or a Base Rent Date and ending
on but not including the next Base Rent Date, the amount established as of the
date (in this definition, the
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 36

 



--------------------------------------------------------------------------------



 



“Spread Test Date”) that is two Business Days prior to such period by reference
to the pricing grid below, based upon the ratio calculated by dividing
(1) Consolidated EBITDA for the then latest Rolling Four Quarters Period that
ended prior to (and for which NAI has reported earnings as necessary to compute
Consolidated EBITDA) into (2) the Consolidated Debt for Borrowed Money as of the
end of such Rolling Four Quarters Period. In each case, the Spread will be
established at the Level in the pricing grid below which corresponds to such
ratio; provided, that:
     (a) promptly after earnings are reported by NAI for the latest quarter in
any Rolling Four Quarters Period, NAI must notify BNPPLC of any resulting change
in the Spread under this definition, and no reduction in the Spread from one
period to the next will be effective for purposes of the Operative Documents
unless, prior to the Spread Test Date for the next period, NAI shall have
provided BNPPLC with a written notice setting forth and certifying the
calculation under this definition that justifies the reduction;
     (b) if Carrying Costs are understated or Base Rent is underpaid for any
Period because of any misstatement, subsequently discovered, of Consolidated
EBITDA or Consolidated Debt for Borrowed Money, BNPPLC will be entitled to
collect from NAI all additional payments that would have been expected under the
Operative Documents but for the misstatement, together with interest on each
such additional payment computed at the Default Rate from the date it would have
been expected to the date it is actually paid; and
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 37

 



--------------------------------------------------------------------------------



 



     (c) notwithstanding anything to the contrary in this definition, on any
date when an Event of Default has occurred and is continuing, the Spread will
equal the Default Rate less the Effective Rate.

              Ratio of Consolidated Debt for         Borrowed Money to    
Levels   Consolidated EBITDA   Spread
Level I
  less than 0.5   35.0 basis points
 
       
Level II
  greater than or equal to 0.5, but less than 1.0   45.0 basis points
 
       
Level III
  greater than or equal to 1.0, but less than 1.5   55.0 basis points
 
       
Level IV
  greater than or equal to 1.5, but less than 2.0   70.0 basis points
 
       
Level IV
  greater than or equal to 2.0   85.0 basis points

All determinations of the Spread by BNPPLC will, in the absence of clear and
demonstrable error, be binding and conclusive for purposes of the Operative
Documents. Further BNPPLC may, but will not be required, to rely on the
determination of the Spread set forth in any notice delivered by NAI as
described above in clause (a) of this definition.
     “Subsidiary” means, with respect to any Person, any Affiliate of which at
least a majority of the securities or other ownership interests having ordinary
voting power then exercisable for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by
such Person.
     “Supplemental Payment” has the meaning indicated in the Purchase Agreement.
     “Supplemental Payment Obligation” has the meaning indicated in the Purchase
Agreement.
     “Tangible Personal Property” has the meaning indicated on page 2 of the
Lease.
     “Target Completion Date” has the meaning indicated in the Construction
Agreement.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 38

 



--------------------------------------------------------------------------------



 



     “Term” has the meaning indicated in subparagraph 1(A) of the Lease.
     “Termination of NAI’s Work” has the meaning indicated in the Construction
Agreement.
     “Third Party Contract” has the meaning indicated in the Construction
Agreement.
     “Third Party Contract/Termination Fees” has the meaning indicated in the
Construction Agreement.
     “Transaction Expenses” means costs incurred in connection with the
preparation and negotiation of the Operative Documents and related documents and
the consummation of the transactions contemplated therein.
     “Unfunded Benefit Liabilities” means, with respect to any Plan, the amount
(if any) by which the present value of all benefit liabilities (within the
meaning of Section 4001(a)(16) of ERISA) under the Plan exceeds the market value
of all Plan assets allocable to such benefit liabilities, as determined on the
most recent valuation date of the Plan and in accordance with the provisions of
ERISA for calculating the potential liability of NAI or any ERISA Affiliate
under Title IV of ERISA.
     “Upfront Fees” has the meaning indicated in the Construction Agreement.
     “Work” has the meaning indicated in the Construction Agreement.
     “Work/Suspension Event” has the meaning indicated in the Construction
Agreement.
     “Work/Suspension Notice” has the meaning indicated in the Construction
Agreement.
     “Work/Suspension Period” has the meaning indicated in the Construction
Agreement.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 39

 



--------------------------------------------------------------------------------



 



ARTICLE II — SHARED PROVISIONS
     The following provisions will apply to and govern the construction of this
Agreement and the other Operative Documents (including attachments), except to
the extent (if any) a clear, contrary intent is expressed herein or therein:
     1. Notices. Any provision of (1) any of the Operative Documents, (2) any
other document which references this provision for purposes of establishing
notice requirements (in this provision, a “Related Document”), or (3) any
Applicable Law, that makes reference to any required payment from NAI or BNPPLC
to the other or that makes reference to the sending, mailing or delivery of any
notice or demand will be subject to the following provisions (except that any
notice given by BNPPLC to satisfy any statutory requirement, including any
notice of eviction or foreclosure, will be considered sufficient if it satisfies
the statutory requirements applicable to the notice, regardless of whether the
notice or payment satisfies the following provisions):
     (i) All Rent and other amounts required to be paid by NAI to BNPPLC must be
paid to BNPPLC in immediately available funds by wire transfer to:
Federal Reserve Bank of New York
BNP Paribas — New York Branch
Favor: BNP Paribas Leasing Corporation
ABA 026 007 689
/AC/ 0200-517000-070-78
Reference: Network Appliance, Inc./Building 7 Lease
or at such other place and in such other manner as BNPPLC may designate in a
notice to NAI.
     (ii) All advances paid to NAI by BNPPLC under the Construction Agreement or
in connection therewith will be paid by wire transfer to:
Wells Fargo Bank
San Francisco, CA
ABA#121000248
Acct#4311-790562
Account of: Network Appliance
Reference: BNP Lease
or at such other place and in such other manner as NAI may reasonably designate
from
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 40

 



--------------------------------------------------------------------------------



 



time to time by notice to BNPPLC signed by a Responsible Financial Officer of
NAI.
     (iii) All notices, demands, approvals, consents and other communications to
be made under any Operative Document or Related Document to or by the parties
thereto must, to be effective for purposes thereof, be in writing. Notices,
demands and other communications required or permitted under any Operative
Document or Related Document must be given by any of the following means:
(A) personal service (including local and overnight courier), with proof of
delivery or attempted delivery retained; (B) electronic communication, whether
by electronic mail or telecopying (if confirmed in writing sent by United States
first class mail, return receipt requested); or (C) registered or certified
first class mail, return receipt requested. Such addresses may be changed by
notice to the other parties given in the same manner as provided above. Any
notice or other communication sent pursuant to clause (A) or (B) hereof will be
deemed received upon such personal service or upon dispatch by electronic means,
and, if sent pursuant to clause (C) will be deemed received five days following
deposit in the mail. Notices, demands and other communications required or
permitted by any Related Document are to be sent to the addresses set forth
therein; and notices, demands and other communications required or permitted by
under any Operative Document are to be sent to the following addresses (or in
the case of communications to Participants, at the addresses set forth in
Schedule 1 to the Participation Agreement):
Address of BNPPLC:

BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Address of NAI:
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
Telecopy: (919) 476-5750
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 41

 



--------------------------------------------------------------------------------



 



With a copy to:
Network Appliance, Inc.
495 East Java Drive
Sunnyvale, California 94089
Attention: Mr. Thom Bryant
Telecopy: (408)-822-4463
However, any party to any Operative Document or Related Document may change its
address above or in the Related Document, as applicable, by written notice to
the other parties to such Operative Document or Related Document given in
accordance with this provision.
     2. Severability. If any term or provision of any Operative Document or the
application thereof is to any extent held by a court of competent jurisdiction
to be invalid and unenforceable, the remainder of such document, or the
application of such term or provision other than to the extent to which it is
invalid or unenforceable, will not be affected thereby.
     3. No Merger. There will be no merger of the Lease or of the leasehold
estate created by the Lease or of the mortgage and security interest granted in
subparagraph 4(C)(1) of the Lease with any other interest in the Property by
reason of the fact that the same person may acquire or hold, directly or
indirectly, the Lease or the leasehold estate created thereby or such mortgage
and security interest and any other interest in the Property, unless all Persons
with an interest in the Property that would be adversely affected by any such
merger specifically agree in writing that such a merger has occurred. There will
be no merger of the Purchase Agreement or of the purchase options or obligations
created by the Purchase Agreement with any other interest in the Property by
reason of the fact that the same person may acquire or hold, directly or
indirectly, the rights and options granted by the Purchase Agreement and any
other interest in the Property, unless all Persons with an interest in the
Property that would be adversely affected by any such merger specifically agree
in writing that such a merger has occurred.
     4. No Implied Waiver. The failure of any party to any Operative Document to
insist at any time upon the strict performance of any covenant or agreement
therein or to exercise any option, right, power or remedy contained therein will
not be construed as a waiver or a relinquishment thereof for the future. The
waiver of or redress for any breach of any Operative Document by any party
thereto will not prevent a similar subsequent act from constituting a violation.
Any express waiver of any provision of any Operative Document will affect only
the term or condition specified in such waiver and only for the time and in the
manner specifically stated therein. No waiver by any party to any Operative
Document of any provision therein will be deemed to have been made unless
expressed in writing and signed by the party to be bound by
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 42

 



--------------------------------------------------------------------------------



 



the waiver. A receipt by any party to any Operative Document of any payment
thereunder (including the receipt by BNPPLC of any Rent paid under the Lease)
with knowledge of the breach by another party of any covenant or agreement
contained in that or any other Operative Document will not be deemed a waiver of
such breach.
     5. Entire and Only Agreements. The Operative Documents supersede any prior
negotiations and agreements between BNPPLC and NAI concerning the Property, and
no amendment or modification of any Operative Document will be binding or valid
unless expressed in a writing executed by all parties to such Operative
Document.
     6. Binding Effect. Except to the extent, if any, expressly provided to the
contrary in any Operative Document with respect to assignments thereof, all of
the covenants, agreements, terms and conditions to be observed and performed by
the parties to the Operative Documents will be applicable to and binding upon
their respective successors and, to the extent assignment is permitted
thereunder, their respective assigns.
     7. Time is of the Essence. Time is of the essence as to all obligations
created by the Operative Documents and as to all notices expressly required by
the Operative Documents.
     8. Governing Law. Each Operative Document will be governed by and construed
in accordance with the laws of the State of California without regard to
conflict or choice of laws principles that might require the application of the
laws of another jurisdiction.
     9. Paragraph Headings. The paragraph and section headings contained in the
Operative Documents are for convenience only and will in no way enlarge or limit
the scope or meaning of the various and several provisions thereof.
     10. Negotiated Documents. All parties to each Operative Document and their
counsel have reviewed and revised or requested revisions to such Operative
Document, and the usual rule of construction that any ambiguities are to be
resolved against the drafting party will not apply to the construction or
interpretation of any Operative Documents or any amendments thereof.
     11. Terms Not Expressly Defined in an Operative Document. As used in any
Operative Document, a capitalized term that is not defined therein or in this
Agreement, but is defined in another Operative Document, will have the meaning
ascribed to it in the other Operative Document.
     12. Other Terms and References. Words of any gender used in each Operative
Document will be held and construed to include any other gender, and words in
the singular number will be held to include the plural and vice versa, unless
the context otherwise requires.
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 43

 



--------------------------------------------------------------------------------



 



References in any Operative Document to Paragraphs, subparagraphs, Sections,
subsections or other subdivisions refer to the corresponding Paragraphs,
subparagraphs, Sections, subsections or subdivisions of that Operative Document,
unless specific reference is made to another document or instrument. References
in any Operative Document to any Schedule or Exhibit refer to the corresponding
Schedule or Exhibit attached to that Operative Document, which are made a part
thereof by such reference. All capitalized terms used in each Operative Document
which refer to other documents will be deemed to refer to such other documents
as they may be renewed, extended, supplemented, amended or otherwise modified
from time to time, provided such documents are not renewed, extended or modified
in breach of any provision contained in the Operative Documents or, in the case
of any other document to which BNPPLC or NAI is a party or intended beneficiary,
without its consent. All accounting terms used but not specifically defined in
any Operative Document will be construed in accordance with GAAP. The words
“this [Agreement]”, “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import when used in each Operative Document refer to that Operative
Document as a whole and not to any particular subdivision unless expressly so
limited. The phrases “this Paragraph”, “this subparagraph”, “this Section”,
“this subsection” and similar phrases used in any Operative Document refer only
to the Paragraph, subparagraph, Section, subsection or other subdivision
described in which the phrase occurs. As used in the Operative Documents the
word “or” is not exclusive, and the words “include”, “including” and similar
terms will be construed as if followed by “without limitation to”. The rule of
ejusdem generis will not be applied to limit the generality of a term in any of
the Operative Documents when followed by specific examples. When used to qualify
any representation or warranty made by a Person, the phrases “to the knowledge
of [such Person]” or “to the best knowledge of [such Person]” are intended to
mean only that such Person does not have knowledge of facts or circumstances
which make the representation or warranty false or misleading in some material
respect; such phrases are not intended to suggest that the Person does indeed
know the representation or warranty is true.
     13. Execution in Counterparts. To facilitate execution, each of the
Operative Documents may be executed in multiple identical counterparts. It will
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts, taken together, will collectively constitute a single
instrument. But it will not be necessary in making proof of any of the Operative
Documents to produce or account for more than a single counterpart containing
the respective signatures of, or on behalf of, each of the parties to such
document. Any signature page may be detached from one counterpart and then
attached to a second counterpart with identical provisions without impairing the
legal effect of the signatures on the signature page. Signing and sending a
counterpart (or a signature page detached from the counterpart) by facsimile or
other electronic means to another party will have the same legal effect as
signing and delivering an original counterpart to the other party. A copy
(including a copy produced by facsimile or other electronic means) of any
signature page that has been signed by or on behalf of a party to any of the
Operative Documents will be as effective as the original signature page for the
purpose of
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 44

 



--------------------------------------------------------------------------------



 



proving such party’s agreement to be bound.
     14. Not a Partnership, Etc. Nothing in any Operative Document is intended
to create any partnership, joint venture, or other joint enterprise between NAI
and BNPPLC or any other Interested Party.
     15. No Fiduciary Relationship Intended. Neither the execution of the
Operative Documents or other documents referenced in this Agreement nor the
administration thereof by BNPPLC will create any fiduciary obligations of BNPPLC
(or any other Interested Party) to NAI. Moreover, BNPPLC and NAI disclaim any
intent to create any fiduciary or special relationship between themselves (or on
the part of any other Interested Party) under or by reason of the Operative
Documents or the transactions described therein or any other documents or
agreements referenced therein.
     16. Amendment and Restatement of Prior Agreement. This Agreement amends,
restates and replaces entirely the Prior Common Definitions and Provisions
Agreement.
[The signature pages follow.]
Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Page 45

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amended and Restated Common Definitions and
Provisions Agreement (Building 7) is executed to be effective as of November 29,
2007.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing Director           
 

Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Amended and Restated Common Definitions and
Provisions Agreement (Building 7) dated as of November 29, 2007]

            NETWORK APPLIANCE, INC., a Delaware corporation
      By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate        Treasurer     

Amended and Restated Common Definitions
and Provisions Agreement (Building 7) – Signature Page

 



--------------------------------------------------------------------------------



 



Annex 1
Notice of ABR Period Election
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Amended and Restated Common Definitions and Provisions
Agreement (Building 7) dated as of November 29, 2007, between you, BNP Paribas
Leasing Corporation, and the undersigned, Network Appliance, Inc. This letter
constitutes notice of our election to make the first Construction Period or Base
Rent Period beginning on or after                    , 20___ subject to an ABR
Period Election.
     We understand that until a different election becomes effective as provided
in definitions of “ABR Period Election” and “LIBOR Period Election” in the
Amended and Restated Common Definitions and Provisions Agreement (Building 7),
all subsequent Periods will also be subject to an ABR Period Election.
NOTE: YOU ARE ENTITLED TO DISREGARD THIS NOTICE IF THE DATE SPECIFIED ABOVE
CONCERNING THE COMMENCEMENT OF THE ABR PERIOD ELECTION IS LESS THAN FIVE
BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE. HOWEVER, WE ASK THAT YOU NOTIFY
US IMMEDIATELY IF FOR ANY REASON YOU BELIEVE THIS NOTICE IS DEFECTIVE.

                      NETWORK APPLIANCE, INC., a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

[cc all Participants]


 



--------------------------------------------------------------------------------



 



Annex 2
Fixed Rate Lock Notice
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Amended and Restated Common Definitions and Provisions
Agreement (Building 7) dated as of November 29, 2007, between you, BNP Paribas
Leasing Corporation, and the undersigned, Network Appliance, Inc.. By this
letter, which is given pursuant to subparagraph 3(B)(4) of the Lease, NAI
requests that BNPPLC promptly establish a Fixed Rate for a notional amount equal
to the Lease Balance as of the date of this letter for use in the calculation of
the Effective Rate for all Base Rent Periods commencing on or after the
following Fixed Rate Lock Date:                     , 20___.
     As contemplated in the conditions set forth in subparagraph 3(B)(4) of the
Lease, such Fixed Rate Lock Date is the first Business Day of a calendar month
which falls after the projected Base Rent Commencement Date; such Fixed Rate
Lock Date does not fall prior to the end of any Base Rent Period which has
commenced or will commence before BNPPLC receives this notice; and NAI expects
BNPPLC to receive this notice more than ten days prior to such Fixed Rate Lock
Date.
     In an earlier phone conversation today between a representative of NAI and
                     at the New York Branch of BNP Paribas, NAI requested an
estimate from BNP Paribas of the Fixed Rate that would be established by BNPPLC
and BNP Paribas entering into an Interest Rate Swap. The estimate provided by
telephone was:                      percent (                    %) per annum.
     By this letter, NAI confirms that it will accept such a rate or any lower
rate as the Fixed Rate for purposes of the Lease.
NOTE: BNPPLC will be entitled to disregard this notice if the conditions to a
Fixed Rate Lock, as specified in subparagraph 3(B)(4) of the Lease, have not
been satisfied. However, NAI requests that BNPPLC notify NAI immediately if for
any reason BNPPLC believes this notice will not be effective.

 



--------------------------------------------------------------------------------



 



                      NETWORK APPLIANCE, INC., a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

[cc all Participants]
Annex 2 – Page 2

 



--------------------------------------------------------------------------------



 



Annex 3
Notice of LIBOR Period Election
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
Telecopy: (972) 788-9140
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Amended and Restated Common Definitions and Provisions
Agreement (Building 7) dated as of November 29, 2007, between you, BNP Paribas
Leasing Corporation, and the undersigned, Network Appliance, Inc.. This letter
constitutes notice of our election to make the first Construction Period or Base
Rent Period beginning on or after                    , 20___ subject to a LIBOR
Period Election of                      month(s).
     We understand that until a different election becomes effective as provided
in definitions of “ABR Period Election” and “LIBOR Period Election” in the
Amended and Restated Common Definitions and Provisions Agreement (Building 7),
all subsequent Periods will also be subject to the same LIBOR Period Election.
NOTE: YOU ARE ENTITLED TO DISREGARD THIS NOTICE IF THE NUMBER OF MONTHS
SPECIFIED ABOVE IS NOT A PERMITTED NUMBER UNDER THE DEFINITION OF “LIBOR PERIOD
ELECTION” IN THE AMENDED AND RESTATED COMMON DEFINITIONS AND PROVISIONS
AGREEMENT (BUILDING 7), OR IF THE DATE SPECIFIED ABOVE CONCERNING THE
COMMENCEMENT OF THE LIBOR PERIOD ELECTION IS LESS THAN FIVE BUSINESS DAYS AFTER
YOUR RECEIPT OF THIS NOTICE. HOWEVER, WE ASK THAT YOU NOTIFY US IMMEDIATELY IF
FOR ANY REASON YOU BELIEVE THIS NOTICE IS DEFECTIVE.

                      NETWORK APPLIANCE, INC., a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

[cc all Participants]

 



--------------------------------------------------------------------------------



 



Annex 4
Minimum Insurance Requirements
A. PROVISIONS APPLICABLE BOTH BEFORE AND AFTER THE COMPLETION DATE.
     1. Other Requirements Not Affected: The insurance coverages required by
this Annex represent minimum requirements of BNPPLC and other Interested Parties
and are not to be construed to modify or limit NAI’s indemnities or other
agreements in the Agreement to which this Annex is attached or in any other
Operative Document. Such required coverages do not constitute a representation
or determination by BNPPLC of the minimum insurance coverages NAI should
maintain for its own protection.
     2. Requirements Apply Only to the Property: Further, the insurance
coverages required by this Annex apply only to the Property, it being understood
that nothing in this Annex is intended to impose minimum insurance requirements
upon NAI with respect to other properties owned or leased by NAI.
     3. Failure to Obtain: Failure of BNPPLC to demand certificate or other
evidence of full compliance with these insurance requirements, or failure of
BNPPLC to identify a deficiency from evidence that is provided, will not be
construed as a waiver of NAI’s obligation to maintain required insurance.
     4. Copies of Policies: NAI must provide to BNPPLC, at the offices of NAI,
copies of all insurance policies required herein within ten (10) days after
receipt of a request for such copies from BNPPLC or as soon as practicable if
policies are in the process of being issued by the applicable insurer. Such
copies must be certified as complete and correct by an authorized representative
of the applicable insurer, subject to availability from the insurance company.
     5. Inconsistent Endorsements. The insurance policies maintained to comply
with these requirements will contain no endorsements that restrict, limit, or
exclude coverages in any manner that is inconsistent with these express
requirements without the prior express written approval of BNPPLC.
     6. Limits of Liability. The limits of liability necessary to satisfy these
requirements may be provided by a single policy of insurance or by a combination
of primary and umbrella/excess policies, but in no event will the total limits
of liability available for any one occurrence or accident be less than the
amount required herein.
     7. Additional Insured Status. Additional insured status will be provided in
favor
Annex 4 – Page 1

 



--------------------------------------------------------------------------------



 



of BNPPLC and other Interested Parties on all liability insurance required
herein except workers’ compensation and employer’s liability. Such additional
insured status will be provided on a basis that neither limits coverage to the
additional insured by reason of its negligence (sole or otherwise) nor excludes
coverage for completed operations with respect to construction of the
Improvements.
     8. Primary Liability. The insurance policies maintained to comply with
these requirements will be primary to all insurance available to BNPPLC and
other Interested Parties, collectively or individually, with BNPPLC and other
Interested Parties’ insurance being excess, secondary and non-contributing
(except in the case of workers’ compensation and employer’s liability
insurance). Where necessary, coverage will be endorsed to provide such primary
liability.
B. PROVISIONS APPLICABLE BEFORE THE COMPLETION DATE.
     1. General Terms and Conditions.
     A. Definitions: For purposes of this Annex:
“Construction Period Policies” means insurance policies that satisfy the minimum
requirements set forth in this Annex and that NAI has obtained or required its
Contractors to obtain with respect to the Property prior to the Completion Date.
“Contractor” will include subcontractors of any tier.
“ISO” means Insurance Services Office.
B. Status and Rating of Insurance Company. All insurance coverages required
herein prior to the Completion Date will be written through insurance companies
admitted to do business in the State of California and rated upon each renewal
no less than A-: VII in the then most current edition of A.M. Best’s Key Rating
Guide.
C. Waiver of Subrogation. All insurance coverages carried by NAI with respect to
the Construction Project, whether required herein or not, will provide a waiver
of subrogation in favor of BNPPLC and other Interested Parties.
D. Release and Waiver: Without limiting other waivers or provisions in favor of
BNPPLC and other Interested Parties in any of the Operative Documents or other
attachments thereto, NAI hereby releases, and agrees to cause all Contractors
performing any Work prior to the Completion Date (other than subcontractors
providing goods and/or
Annex 4 – Page 2

 



--------------------------------------------------------------------------------



 



services with a value of less than $100,000) to release, BNPPLC and all other
Interested Parties from any and all claims or causes of action whatsoever that
NAI and/or such Contractors might otherwise now or hereafter have resulting from
or in any way connected with any loss covered by insurance, whether required
herein or not, or which would have been covered by insurance required herein but
for a failure of NAI and/or its Contractors to maintain such insurance.
E. Initial Insurance Representations to BNPPLC and Other Interested Parties: NAI
represents, acknowledges and agrees that:
     1. Any Construction Period Policies not previously obtained will be
obtained by NAI (or by the primary Contractor engaged by NAI to perform the
Work), and the initial premiums for all Construction Period Policies will be
paid, before NAI requests Construction Advances that cause the Lease Balance to
exceed $2,000,000; and notwithstanding anything to the contrary in the
Construction Agreement, BNPPLC may refuse to fund any Construction Advances that
would cause the Lease Balance to exceed $2,000,000 prior to such time as BNPPLC
is satisfied that NAI has obtained and paid the premiums for the Construction
Period Policies. Moreover, in the case of the Builder’s Risk Policy, the premium
must be paid or prepaid for the entire period through the projected Completion
Date before the Lease Balance exceeds $2,000,000.
     2. The coverages provided by the Construction Period Policies will not be
terminated or modified to reduce, limit or qualify coverages in any material
respect without BNPPLC’s prior written consent in each case by reason of any act
or omission on the part of NAI or anyone acting for or authorized to act for NAI
(including any Contractor engaged by NAI to obtain the Construction Period
Policies for NAI). Without limiting the foregoing, NAI will not do or authorize
any act or omission that could cause the coverage provided with respect to any
Improvements by the Builder’s Risk Policy to expire or lapse before the
Completion Date.
     3. NAI must notify BNPPLC with reasonable promptness of any possible damage
claims known to NAI that NAI believes are, individually or taken together,
reasonably likely to a exceed seventy-five percent (75%) of any aggregate limit
of the Builder’s Risk Policy required herein.
     4. NAI will endeavor in good faith to cause each certificate of insurance
which is provided to BNPPLC by an insurer, or its authorized
Annex 4 – Page 3

 



--------------------------------------------------------------------------------



 



representative, at the request of NAI in regard to any Construction Period
Policies to include the following express provision:
This is to certify that the policies of insurance described herein have been
issued to the Insured for whom this certificate is executed and are in force at
this time. In the event of cancellation or non-renewal of coverage affecting the
certificate holder, other than by reason of nonpayment of premium, thirty
(30) days prior written notice will be given to the certificate holder by
certified mail or registered mail, return receipt requested. In the event of
cancellation or non-renewal of coverage affecting the certificate holder by
reason of nonpayment of premium, ten (10) days prior written notice will be
given to the certificate holder by certified mail or registered mail, return
receipt requested.
It is understood, however, that an insurer issuing such a certificate may
decline to include the foregoing statement in the certificate, in which case NAI
will instead deliver the certificate to BNPPLC with a cover letter from NAI
itself which states substantially as follows:
Enclosed is a certificate of insurance, which has been issued by an insurer or
its authorized representative, and which we are providing to you to confirm that
policies described in the certificate have been issued to NAI or another insured
named in the certificate and are in force at this time. NAI also certifies to
you that such policies have been issued, and in the event of any cancellation,
non-renewal, or reduction in coverage affecting you (BNP Paribas Leasing
Corporation) or other Interested Parties, NAI will give you thirty (30) days
prior written notice by certified mail or registered mail, return receipt
requested.
     5. NAI will also endeavor in good faith to cause each Construction Period
Policy to be endorsed to provide, in effect, that (A) in the event of
cancellation, non-renewal, or reduction in coverage affecting BNPPLC, other than
by reason of nonpayment of premium, thirty (30) days prior written notice will
be given by the insurer to BNPPLC by certified mail or registered mail, return
receipt requested; and (B) in the event of cancellation, non-renewal, or
reduction in coverage affecting BNPPLC by reason of nonpayment of premium, ten
(10) days prior written
Annex 4 – Page 4

 



--------------------------------------------------------------------------------



 



notice will be given by the insurer to BNPPLC by certified mail or registered
mail, return receipt requested.
     2. Commercial General Liability Insurance. Throughout the period from the
Effective Date to the Completion Date, NAI will maintain commercial general
liability insurance in accordance with the following requirements:
A. Coverage: Such insurance will cover liability (as to claims covered by the
form of CGL policy specified below, including claims for bodily injury and
property damage) arising from any occurrence on or about the Land or from any
operations conducted on or about the Land, including but not limited to tort
liability assumed under any of the Operative Documents. Defense will be provided
as an additional benefit and not included within the limit of liability.
B. Form: Commercial General Liability Occurrence form (ISO CG 0001, dated 12 04,
or an equivalent substitute form providing the same or greater coverage, and in
any case written to provide primary coverage to BNPPLC as provided in Part A.8
above).
C. Amount of Insurance: Coverage will be provided with limits of not less than:

                 
 
  i.   Each Occurrence Limit   $ 1,000,000  
 
               
 
  ii.   General Aggregate Limit   $ 2,000,000  
 
               
 
  iii.   Product-Completed        
 
      Operations Aggregate Limit   $ 2,000,000  
 
               
 
  iv.   Personal and Advertising Injury Limit   $ 1,000,000  

     D. Required Endorsements:

             
 
  i.   Additional Insured.   as required in Part A.7 above.
 
           
 
  ii.   Aggregate Per Location   The aggregate limit will apply separately to
each location through use of an Aggregate Limit of Insurance Per Location
endorsement (ISO CG 2504 1185 or its equivalent).

Annex 4 – Page 5

 



--------------------------------------------------------------------------------



 



             
 
  iii.   Notice of Cancellation, Nonrenewal or Reduction in Coverage:  
Consistent with Part B.1.E.5 above.
 
           
 
  iv.   Personal Injury Liability:   The personal injury contractual liability
exclusion will be deleted.
 
           
 
  v.   Primary Liability:   As required in Part A.8 above.
 
           
 
  vi.   Waiver of Subrogation:   As required in Part B.1.C above.

E. Deductible or Self Insured Retention Under Liability Policies: If a gap in
the liability insurance coverage provided to BNPPLC or another Interested Party
under any Construction Period Policy results from any deductible, self-insured
retention or other similar arrangement to which NAI agrees, then such gap must
be covered by one or more other Construction Period Policies, such that
liability insurance protection afforded to BNPPLC and other Interested Parties
by all such Construction Period Policies, taken together, is no less than it
would be if NAI had not agreed to the deductible, self-insured retention or
other similar arrangement.
     3. Workers’ Compensation/Employer’s Liability Insurance. Throughout the
period from the Effective Date to the Completion Date, NAI will maintain
workers’ compensation and employer’s liability insurance in accordance with the
following requirements:
     A. Coverage: Such insurance will cover liability arising out of NAI’s
employment of workers and anyone for whom NAI may be liable for workers’
compensation claims.
     B. Amount of Insurance: Coverage will be provided with a limit of not less
than:

             
 
  i.   Workers’ Compensation:   Statutory limits.
 
           
 
  ii.   Employer’s Liability:   $1,000,000 each accident and each disease.

     C. Required Endorsements:

             
 
  i.   Notice of Cancellation, Nonrenewal or Reduction in Coverage:   Consistent
with Part B.1.E.5 above.
 
           
 
  ii.   Waiver of Subrogation:   As required in Part B.1.C above.

Annex 4 – Page 6

 



--------------------------------------------------------------------------------



 



     4. Umbrella/Excess Liability Insurance. Throughout the period from the
Effective Date to the Completion Date, NAI will maintain umbrella/excess
liability insurance in accordance with the following requirements:
A. Coverage: Such insurance will be excess over and be no less broad than all
coverages described in the preceding subsections 1, 2 and 3 and will include a
drop-down provision if commercially available.
B. Form: This policy will have the same inception and expiration dates as the
commercial general liability insurance required above or a nonconcurrency
endorsement.
C. Amount of Insurance: Coverage will be provided with a limit of not less than
$10,000,000 per occurrence and in the aggregate.
     5. Builders Risk Insurance. Throughout the period from the Effective Date
to the Completion Date, NAI will maintain or cause to be maintained property
insurance (Builders Risk Insurance) in accordance with the following
requirements:
A. Insureds: Protection will extend to BNPPLC as a Named Insured or Additional
Named Insured as its interest may appear; and the policy will be modified if
necessary so that the protection afforded to BNPPLC is not reduced or impaired
by acts or omissions of NAI or any other beneficiary or insured. (Such
modification of the policy may be by endorsement comparable to a standard
mortgagee clause; not limited, however, by its terms to BNPPLC’s rights “as a
mortgagee” and not conditioned upon rights of the insurer to be subrogated to
BNPPLC’s rights under the Operative Documents in the event of a payment of
insurance proceeds to BNPPLC.)
     B. Covered Property: Such insurance will cover:

  i.   Improvements and any equipment made or to be made a permanent part of the
Property;     ii.   structure(s) under construction;     iii.   property
including materials and supplies on site for installation;     iv.   property
including materials and supplies at other locations but intended for use at the
site;     v.   property including materials and supplies in transit to the site
for installation; and

Annex 4 – Page 7

 



--------------------------------------------------------------------------------



 



  vi.   temporary structures (e.g., scaffolding, falsework, and temporary
buildings) located at the site.

C. Form: Coverage will be on an “all risk” form, will include theft, flood,
earthquake, and earthquake sprinkler leakage, and be written on a
completed-value basis with no co-insurance provision. No protective safeguard
warranty will be permitted.
D. Amount of Insurance: Real property coverage will be provided in an amount
equal at all times to the full replacement value, exclusive of land, foundation,
footings, excavations and grading.
E. Deductibles. Deductibles applicable to the Builder’s Risk Policy will not
exceed the following:

             
 
  i.   All Risks of Direct Damage, Per Occurrence, except flood or water damage
and earthquake   $50,000
 
           
 
  ii.   Delayed Opening Waiting Period   30 Days
 
           
 
  iii   Water Damage (including flood), Per Occurrence   $50,000; or (in the
case of flood) excess of NFIP if in Flood Zone A
 
           
 
  iv   Earthquake and Earthquake Sprinkler Leakage, Per Occurrence   5% of total
project value at risk at the time of the loss, subject to a minimum of $100,000

F. Termination of Coverage: The termination of coverage provision will be
endorsed to permit occupancy of the covered property being constructed. Further,
NAI will maintain or cause the insurance to be maintained in effect, unless
otherwise provided for the Operative Documents, until the earliest of the
following dates:

  i.   the date on which all persons and organizations who are insureds under
the policy agree that it is terminated;     ii.   any termination or expiration
of the Lease upon the Designated Sale Date, which is the date upon which final
payment is expected under the Operative Documents; or

Annex 4 – Page 8

 



--------------------------------------------------------------------------------



 



  iii.   the date on which the insurable interests in the Covered Property of
all insureds other than NAI have ceased;

     G. Required Endorsements and Minimum Sublimits:

             
 
  i.   Additional Expenses Due To Delay In Completion Project, including but not
limited to financing costs including interest expenses, insurance expenses,
professional fees and taxes;   Included with specific sublimits (based on an
estimated 12 period of indemnity) as follows:

$1,900,000 — construction financing interest.
 
           
 
          $380,000 — real estate taxes
 
           
 
          $204,000 — insurance premiums
 
           
 
  ii.   Agreed Value;   No coinsurance
 
           
 
  iii.   Boiler & Machinery on a Comprehensive Basis;   Included without
sublimit
 
           
 
  iv.   Damage Resulting From or Arising From Error, Omission or Deficiency In
Design, Specifications, Workmanship or Materials, Including Collapse;   Included
without sublimit
 
           
 
  v.   Debris Removal Additional Limit; Debris Removal   $4,000,000 sublimit
 
           
 
  vi.   Earthquake including Sprinkler Leakage;   $10,000,000 sublimit
 
           
 
  vii.   Expediting Expenses;   $50,000 sublimit
 
           
 
  viii.   Flood — Annual Aggregate including Earthquake Sprinkler Leakage;  
$10,000,000 sublimit

Annex 4 – Page 9

 



--------------------------------------------------------------------------------



 



             
 
  ix.   Freezing;   $100,000 sublimit
 
           
 
  x.   Notice of Cancellation or Reduction;   Consistent with Part B.1.E.5 above
 
           
 
  xi.   Occupancy Clause;   Consistent with Part B.5.F above
 
           
 
  xii.   Demolition /Increased Cost of Cost of Construction — Per Occurrence  
$1,000,000 sublimit
 
           
 
  xiii.   Pollutant Clean-Up and Removal, provided that such condition ensues
following a loss from a covered peril;   Included in Debris
Removal sublimit
 
           
 
  xiv.   Preservation of Property;   Included without sublimit
 
           
 
  xv.   Repair, Replace or Re-erect Valuation Clause;   Included without
sublimit
 
           
 
  xvi.   Testing;   Included without sublimit
 
           
 
  xvii.   Waiver of Subrogation.   As required in Part B.1.C above

     6. Evidence of Insurance. NAI will provide confirmation of the insurance
required prior to the Completion Date in accordance with the following:
A. Provision of Evidence. Evidence of the insurance coverage required to be
maintained by NAI, represented by certificates of insurance or policies and
endorsements issued by the insurance company or its legal agent, must be
furnished to BNPPLC prior to the Effective Date. New certificates of insurance
or policies and endorsements will be provided to BNPPLC prior to or concurrent
with the termination date of the current certificates of insurance or policies
and endorsements.
     B. Form:

  i   The Builders Risk Insurance will be evidenced by ACORD form 28, “Evidence
of Property Insurance”, completed in a manner satisfactory to BNPPLC to show
compliance with the requirements of this Annex. To the extent requested by
BNPPLC, copies of endorsements to such insurance must be attached to such form.

Annex 4 – Page 10

 



--------------------------------------------------------------------------------



 



  ii.   All liability insurance required herein will be evidenced by ACORD form
25, “Certificate of Insurance”, in each case completed in a manner satisfactory
to BNPPLC to show compliance with the requirements of this Annex. To the extent
requested by BNPPLC, copies of endorsements to this insurance must be attached
to such form.

C. Specifications: Such certificates of insurance or policies and endorsements
will specify:

  i.   BNPPLC as a certificate holder with correct mailing address as provided
by BNPPLC.     ii.   Insured’s name, which must match that on the Agreement to
which this Annex is attached.     iii.   Insurance companies affording each
coverage, policy number of each coverage, policy dates of each coverage, all
coverages and limits described herein, and signature of authorized
representative of insurance company.     iv.   Producer of the certificate with
correct address and phone number listed.     v.   Additional or named insured
status of BNPPLC as required by this Annex.     vi.   Aggregate limits per
location (except as to the umbrella liability insurance) required by this Annex.
    vii.   Amount of any deductibles and/or retentions.     viii.  
Cancellation, nonrenewal and reduction in coverage notification consistent with
Part B.1.E.5 above. Additionally, NAI will endeavor in good faith to cause any
insurer issuing to BNPPLC a certificate on ACORD form 25 to delete the words
“endeavor to” and “but failure to mail such notice shall impose no obligation or
liability of any kind upon Company, it agents or representatives” from the
cancellation provision of such form.     ix.   Primary status as required by
this Annex.     x.   Waivers of subrogation as required by this Annex.

D. Required Endorsements. A copy of each required endorsement will, if and as
requested by BNPPLC from time to time, also be provided.

Annex 4 – Page 11

 



--------------------------------------------------------------------------------



 



E. Commencement of Construction. Commencement of construction without provision
of the required certificate of insurance and/or required policies and
endorsements, or without compliance with any other provision of this Annex or
the Agreement to which it is attached, will not constitute a waiver by BNPPLC of
any rights. BNPPLC will have the right, but not the obligation, of prohibiting
NAI or any Contractor from performing any work until such certificate of
insurance and/or required policies and endorsements are received by BNPPLC.
     7. Contractor’s Insurance: To the extent, if any, necessary to preserve or
provide liability coverage for BNPPLC and other Interested Parties with regard
to operations performed on or about the Property prior to the Completion Date,
NAI will require Contractors to provide (or will provide the coverage on behalf
of Contractors) similar to that required of NAI by the foregoing provisions of
this Annex. In the event NAI requires any Contractor to maintain Construction
Period Policies necessary to comply with these insurance requirements, NAI will
also require such Contractor to provide and maintain certificates of insurance
containing provisions as described herein (modified to recognize the Contractor,
rather than NAI, as named insured) enumerating, among other things, the waivers
of subrogation, additional or named insured status, and primary liability as
required herein; and in such event NAI will cause the Contractor to make those
insurance certificates available to BNPPLC upon request.
C. PROVISIONS APPLICABLE AFTER THE COMPLETION DATE.
     1. Liability Insurance: After the Completion Date and throughout the Term
of the Lease, NAI must maintain commercial general liability insurance against
claims for bodily injury, death, advertising injury and property damage
occurring in or upon or resulting from any occurrence in or upon the Property
under one or more insurance policies, all in such amounts, with such insurance
companies and upon such terms and conditions (including self-insurance, whether
by deductible, retention, or otherwise) as are consistent with NAI’s normal
insurance practices in the United States. In any event, policies under which NAI
maintains such liability insurance must provide, by endorsement or otherwise,
that BNPPLC and other Interested Parties are also insured thereunder against
such claims with coverage that is not limited by any negligence or allegation of
negligence on their part and with coverage that is primary, not merely excess
over or contributory with the other commercial general liability coverage they
may themselves maintain.
     2. Property Insurance: After the Completion Date and throughout the Term of
the Lease, NAI must keep all Improvements (including all alterations, additions
and changes made to the Improvements) insured against fire and other casualty
under one or more property insurance policies, all in such amounts, with such
insurance companies and upon such terms and conditions (including
self-insurance, whether by deductible, retention, or otherwise) as are
consistent with NAI’s normal insurance practices in the United States. In any
event, policies under which NAI
Annex 4 – Page 12

 



--------------------------------------------------------------------------------



 



maintains such insurance must:

  i.   show BNPPLC as an additional insured as its interest may appear; and    
ii    provide that the protection afforded to BNPPLC thereunder is primary (such
that any policies maintained by BNPPLC itself will be excess, secondary and
noncontributing) and is not to be reduced or impaired by acts or omissions of
NAI or any other beneficiary or insured.

     3. Evidence of Insurance. NAI will provide confirmation of the insurance
required after the Completion Date in accordance with the following:
A. Provision of Evidence. Evidence of the insurance coverage required to be
maintained by NAI, represented by certificates of insurance, evidence of
insurance, and endorsements issued by the insurance company or its legal agent,
must be furnished to BNPPLC prior to the Completion Date. New certificates of
insurance, evidence of insurance, and endorsements will be provided to BNPPLC
prior to or concurrent with the termination date of the current certificates of
insurance, evidence of insurance, and endorsements.
B. Form:

  i    The property insurance will be evidenced by ACORD form 28, “Evidence of
Property Insurance”, completed in a manner reasonably satisfactory to BNPPLC to
show compliance with the requirements of this Annex.     ii.   The liability
insurance will be evidenced by ACORD form 25, “Certificate of Insurance”, in
each case completed in a manner reasonably satisfactory to BNPPLC to show
compliance with the requirements of this Annex. To the extent requested by
BNPPLC, copies of endorsements giving additional insured status to BNPPLC and
other Interested Parties must be attached to such form.

C. Specifications: Such certificates of insurance or policies and endorsements
will specify:

  i.   BNPPLC as a certificate holder with correct mailing address as provided
by BNPPLC.     ii.   Insured’s name, which must match that on the Agreement to
which this Annex is attached.

Annex 4 – Page 13

 



--------------------------------------------------------------------------------



 



  iii.   Insurance companies affording each coverage, policy number of each
coverage, policy dates of each coverage, all coverages and limits described
herein, and signature of authorized representative of insurance company.     iv.
  Producer of the certificate with correct address and phone number listed.    
v.   Additional or named insured status of BNPPLC as required by this Annex.    
vi.   Aggregate limits.     vii.   Amount of any deductibles and/or retentions.
    viii.   Primary status as required by this Annex.     ix.   Waivers of
subrogation as required by this Annex.

Annex 4 – Page 14

 